Exhibit 10.17

 

INTEGRYS ENERGY GROUP, INC.

DEFERRED COMPENSATION PLAN

 

As Amended and Restated Effective January 1, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I. DEFINITIONS AND CONSTRUCTION

 

2

 

Section 1.01. Definitions

 

2

 

Section 1.02. Construction and Applicable Law

 

6

 

 

 

ARTICLE II. PARTICIPATION

 

7

 

Section 2.01. Eligibility

 

7

 

 

 

ARTICLE III. EMPLOYEE DEFERRED COMPENSATION

 

8

 

Section 3.01. Application

 

8

 

Section 3.02. Deferrals Of Base Compensation

 

8

 

Section 3.03. Deferrals of Annual Incentive Awards

 

9

 

Section 3.04. Deferral of LTIP Share or Share Unit Awards

 

9

 

Section 3.05. Matching Contribution Credits (Prior to 2013)

 

10

 

Section 3.06. Defined Contribution Restoration Credits

 

11

 

Section 3.07. Defined Contribution SERP Credits

 

12

 

Section 3.08. Other Deferrals and Credits

 

13

 

Section 3.09. Involuntary Termination of Deferral Elections

 

13

 

 

 

ARTICLE IV. DIRECTOR DEFERRED COMPENSATION

 

15

 

Section 4.01. Application

 

15

 

Section 4.02. Deferrals Of Director Fees

 

15

 

Section 4.03. Director Deferred Stock Units

 

16

 

Section 4.04. Involuntary Termination of Deferral Elections

 

16

 

 

 

ARTICLE V. PARTICIPANT ACCOUNTS, RESERVE ACCOUNT A, RESERVE ACCOUNT B, AND STOCK
UNITS ACCOUNTS

 

17

 

Section 5.01. Participant Accounts

 

17

 

Section 5.02. Reserve Account A

 

17

 

Section 5.03. Reserve Account B

 

18

 

Section 5.04. Integrys Stock Units

 

19

 

Section 5.05. Special Rules Applicable to Restricted Stock or Stock Unit
Deferrals

 

23

 

 

 

ARTICLE VI. ACCOUNTING AND HYPOTHETICAL INVESTMENT ELECTIONS

 

24

 

Section 6.01. Hypothetical Investment of Participant Accounts

 

24

 

Section 6.02. Accounts are For Record Keeping Purposes Only

 

26

 

 

 

ARTICLE VII. DISTRIBUTION OF PRE-2005 ACCOUNT

 

27

 

Section 7.01. Distribution Election

 

27

 

Section 7.02. Modified Distribution Election

 

28

 

Section 7.03. Calculation of Annual Distribution Amount

 

28

 

Section 7.04. Time of Distribution

 

29

 

Section 7.05. Single Sum Distribution at the Committee’s Option

 

30

 

 

 

ARTICLE VIII. DISTRIBUTION OF POST-2004 ACCOUNT

 

31

 

Section 8.01. Distribution Election

 

31

 

Section 8.02. Modified Distribution Election

 

32

 

Section 8.03. Calculation of Annual Distribution Amount

 

33

 

i

--------------------------------------------------------------------------------


 

 

Section 8.04. Time of Distribution

 

33

 

Section 8.05. Automatic Single Sum Distribution

 

34

 

Section 8.06. Distributions For Employment Tax Obligations

 

34

 

 

 

ARTICLE IX. RULES WITH RESPECT TO INTEGRYS STOCK AND INTEGRYS STOCK UNITS

 

35

 

Section 9.01. Relationship to Shares Authorized Under Omnibus Plan

 

35

 

Section 9.02. Transactions Affecting Integrys Stock

 

35

 

Section 9.03. No Shareholder Rights With Respect to Integrys Stock Units

 

35

 

 

 

ARTICLE X. SPECIAL RULES APPLICABLE IN THE EVENT OF A CHANGE IN CONTROL OF THE
COMPANY

 

36

 

Section 10.01. Definitions

 

36

 

Section 10.02. Amendments in Connection with a Change in Control

 

38

 

Section 10.03. Acceleration of Certain Vesting

 

40

 

Section 10.04. Maximum Payment Limitation

 

41

 

Section 10.05. Resolution of Disputes

 

42

 

 

 

ARTICLE XI. GENERAL PROVISIONS

 

43

 

Section 11.01. Administration

 

43

 

Section 11.02. Restrictions to Comply with Applicable Law

 

43

 

Section 11.03. Claims Procedures

 

44

 

Section 11.04. Participant Rights Unsecured

 

45

 

Section 11.05. Income Tax Withholding

 

46

 

Section 11.06. Amendment or Termination of Plan

 

46

 

Section 11.07. Administrative Expenses

 

48

 

Section 11.08. Effect on Other Employee Benefit Plans

 

48

 

Section 11.09. Successors and Assigns

 

48

 

Section 11.10. Right of Offset

 

48

 

Section 11.11. Amounts Accumulated Under Peoples Energy Plans

 

49

 

Section 11.12. Miscellaneous Distribution Rules

 

50

 

ii

--------------------------------------------------------------------------------


 

INTEGRYS ENERGY GROUP, INC.

DEFERRED COMPENSATION PLAN

 

The Integrys Energy Group, Inc. Deferred Compensation Plan (the “Plan”) has been
adopted to promote the best interests of Integrys Energy Group, Inc. (the
“Company”) and the stockholders of the Company by attracting and retaining key
management employees and non-employee directors possessing a strong interest in
the successful operation of the Company and its subsidiaries or affiliates and
encouraging their continued loyalty, service and counsel to the Company and its
subsidiaries or affiliates.  The Plan is amended and restated effective
January 1, 2012. as set forth herein.

 

Except as expressly provided herein, the Plan, as herein amended and restated,
applies to (i) those employees who are actively employed by the Company or a
Participating Employer on or after January 1, 2005 (the effective date of
Internal Revenue Code Section 409A), and who have been designated for
participation by the Committee, and (ii) non-employee directors of the Company
and designated subsidiaries and affiliates with service as a director on or
after January 1, 2005.  Except as expressly provided herein, distribution of
benefits to an employee who retired from or terminated employment with the
Company and its Affiliates prior to January 1, 2005, or a director whose service
with the Company and its Affiliates terminated prior to January 1, 2005, shall
be governed by the terms of the Plan (or predecessor plan) as in effect on the
date of the employee’s or director’s retirement or termination of employment or
service.

 

--------------------------------------------------------------------------------


 

ARTICLE I.  DEFINITIONS AND CONSTRUCTION

 

Section 1.01.  Definitions.

 

The following terms have the meanings indicated below unless the context in
which the term is used clearly indicates otherwise:

 

(a)           Account:  The record keeping account or accounts maintained to
record the interest of each Participant under Section 5.01 of the Plan.

 

(b)           Act:  The Securities Act of 1933, as interpreted by regulations
and rules issued pursuant thereto, all as amended and in effect from time to
time.  Any reference to a specific provision of the Act shall be deemed to
include reference to any successor provision thereto.

 

(c)           Affiliate:  Except as otherwise provided in Section 10.01 for
purposes of applying the provisions of Article X, a corporation, trade or
business that, with the Company, forms part of a controlled group of
corporations or group of trades or businesses under common control within the
meaning of Code Section 414(b) and  (c); provided that Code Section 414(b) and
(c) shall be applied by substituting “at least fifty percent (50%)” for “at
least eighty percent (80%)” each place it appears.

 

(d)           Annual Incentive Deferral:  A deferral of a portion of an Eligible
Employee’s annual incentive award in accordance with Section 3.03.

 

(e)           Base Compensation:  The base salary or wage payable by a
Participating Employer to an Eligible Employee for services performed prior to
reduction for contributions by the Eligible Employee to this Plan or pre-tax or
after-tax contributions by the Eligible Employee to any other  employee benefit
plan maintained by a Participating Employer, but exclusive of extraordinary
payments such as overtime, bonuses, meal allowances, reimbursed expenses,
termination pay, moving pay, commuting expenses, severance pay, non-elective
deferred compensation payments or accruals, stock options or other equity grants
or awards, or the value of employer-provided fringe benefits or coverage, all as
determined in accordance with such uniform rules, regulations or standards as
may be prescribed by the Committee.

 

(f)            Base Compensation Deferral:  A deferral of a portion of an
Eligible Employee’s Base Compensation in accordance with Section 3.02.

 

2

--------------------------------------------------------------------------------


 

(g)           Beneficiary:  The person or entity designated by a Participant to
be his or her beneficiary for purposes of this Plan.  If a Participant
designates his or her spouse as a beneficiary, such beneficiary designation
automatically shall become null and void, with respect to any undistributed
portion of the Participant’s Account, on the date that the Committee obtains
actual written notice of the Participant’s divorce or legal separation from such
spouse; provided that neither the Plan nor the Committee shall be liable to any
Beneficiary for the payments that have been made to such spouse prior to the
date the Committee is notified in writing of such divorce or legal separation
from such spouse.  If a valid designation of beneficiary is not in effect at the
time of the Participant’s death, the estate of the Participant is deemed to be
the sole beneficiary.  If a beneficiary dies while entitled to receive
distributions from the Plan, any remaining payments shall be paid to the estate
of that beneficiary.  Beneficiary designations shall be in writing, filed with
the Committee, and in such form as the Committee may prescribe for this purpose.

 

(h)           Board:  The Board of Directors of the Company.

 

(i)            Cause:  Termination by the Company or an Affiliate of a
Participant’s employment in connection with or following a Change in Control
shall be limited to the following:

 

(A)          the engaging by the Participant in intentional conduct not taken in
good faith which has caused demonstrable and serious financial injury to the
Company and/or an Affiliate, as evidenced by a determination in a binding and
final judgment, order or decree of a court or administrative agency of competent
jurisdiction, in effect after exhaustion or lapse of all rights of appeal, in an
action, suit or proceeding, whether civil, criminal, administrative or
investigative;

 

(B)          conviction of a felony (as evidenced by binding and final judgment,
order or decree of a court of competent jurisdiction, in effect after exhaustion
of all rights of appeal) which substantially impairs the Participant’s ability
to perform his duties or responsibilities;

 

(C)          continuing willful and unreasonable refusal by the Participant to
perform the Participant’s duties or responsibilities (unless significantly
changed without the Participant’s consent); or

 

(D)          material violation of the Company’s Code of Conduct.

 

(j)            Code:  The Internal Revenue Code of 1986, as interpreted by
regulations and rulings issued pursuant thereto, all as amended and in effect
from time to time.  Any reference to a specific provision of the Code shall be
deemed to include reference to any successor provision thereto.

 

3

--------------------------------------------------------------------------------


 

(k)           Committee:  The Compensation Committee of the Board (with respect
to Eligible Employee participation) or the Governance Committee of the Board
(with respect to Director participation), or such other committee as may be
appointed by the Board and that satisfies the requirements of Section 11.01.

 

(l)            Company:  Integrys Energy Group, Inc. or any successor
corporation.  Prior to February 21, 2007, the Company was known as WPS Resources
Corporation.

 

(m)          Director:  A non-employee member of the Board, a non-employee
member of the board of directors of an Affiliate who is designated for
participation by the Board, and where the context so requires, a former director
entitled to receive a benefit hereunder.

 

(n)           Director Deferral:  A deferral by a Director of a portion of his
or her Director Fees in accordance with Section 4.02.

 

(o)           Director Fees:  Those fees that are payable in cash to a Director
for services rendered on the Board (including attendance fees and fees for
serving as a committee chair) or for service on the board of directors of an
Affiliate.  The term Director Fees does not include  fees that are automatically
credited to the Director in the form of Stock Units pursuant to Section 4.03 of
this Plan or pursuant to the Omnibus Plan

 

(p)           Disability:  The inability of a Participant to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, as determined
by the Committee.

 

(q)           Eligible Employee:  A common law employee of a Participating
Employer who has been designated by the Committee as being eligible to
participate in this Plan and, where the context so requires, a former employee
entitled to receive a benefit hereunder.

 

(r)            ERISA:  The Employee Retirement Income Security Act of 1974, as
interpreted by regulations and rulings issued pursuant thereto, all as amended
and in effect from time to time.  Any reference to a specific provision of ERISA
shall be deemed to include reference to any successor provision thereto.

 

(s)            Exchange Act:  The Securities Exchange Act of 1934, as
interpreted by regulations and rules issued pursuant thereto, all as amended and
in effect from time to time.  Any reference to a specific provision of the
Exchange Act shall be deemed to include reference to any successor provision
thereto.

 

(t)            Integrys Stock:  The common stock, $1.00 par value, of the
Company.

 

4

--------------------------------------------------------------------------------


 

(u)           Integrys Stock Units or Stock Units:  The hypothetical shares of
Integrys Stock that are credited to a Participant’s Stock Unit Accounts in
accordance with Section 5.04.  A Participant’s Stock Units are further
classified as Locked Stock Units or Discretionary Stock Units, in accordance
with Section 5.04.

 

(v)           Investment Options:  The hypothetical investment accounts
described in Article V and such other investment options as the Committee may
from time to time determine (which may, but need not, be based upon one or more
of the investment options available under a defined contribution plan sponsored
by the Company or an Affiliate).

 

(w)          Long-Term Incentive Plan Deferral or LTIP Deferral:  A deferral of
a portion of the performance shares, restricted stock or other stock-based
compensation awarded to an Eligible Employee under the Omnibus Plan, in
accordance with Section 3.04.

 

(x)           Omnibus Plan:  The Integrys Energy Group, Inc. 2010 Omnibus
Incentive Compensation Plan, or as required by the context, any predecessor or
successor to such plan.

 

(y)           Participant:  A Director and/or an Eligible Employee, as required
by the context.

 

(z)           Participating Employer:  The Company and each Affiliate that, with
the consent of the Committee, participates in the Plan for the benefit of one or
more Participants.

 

(aa)         Pre-2005 Account:  See Section 5.01.

 

(bb)         Post-2004 Account:  See Section 5.01.

 

(cc)         Separation from Service:  A Participant’s Separation from Service
shall occur when the Company (and its Affiliates) and the Participant reasonably
anticipate that no further services (either as an employee or as an independent
contractor) will be performed by the Participant for the Company (or an
Affiliate) after a certain date, or that the level of bona fide services the
Participant will perform for the Company (or the Affiliate) after such date
(either as an employee or as an independent contractor) will permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed by the Participant (whether as an employee or independent
contractor) for the Company or an Affiliate over the immediately preceding
thirty-six (36) month period (or such lesser period of actual service).  A
Participant is not considered to have incurred a Separation from Service if the
Participant is absent from active employment due to military leave, sick leave
or other bona fide leave of absence and if the period of such leave does not
exceed the greater of (i) six (6) months, or (ii) the period during which the
Participant’s right to reemployment by the Company or an Affiliate is provided
either by statute or by contract; provided that if the leave of absence is due
to a medically determinable physical or mental impairment that can be expected
to result in death or last for a continuous period of not less than six
(6) months, where such impairment causes the Participant to be unable to perform
the duties of his or her position of employment or any

 

5

--------------------------------------------------------------------------------


 

substantially similar position of employment, the leave may be extended for up
to twenty-nine (29) months without causing a Separation from Service.

 

(dd)         Stock Unit Account:  The portion of a Participant’s overall Account
that is deemed to be invested in Stock Units, as described in Section 5.04.

 

(ee)         Trust:  The Integrys Energy Group, Inc. Deferred Compensation Trust
(which was previously known as the WPS Resources Corporation Deferred
Compensation Trust) or other funding vehicle which may from time to time be
established, as amended and in effect from time to time.

 

(ff)          Valuation Date:  See Section 6.01(c).

 

Section 1.02.  Construction and Applicable Law.

 

(a)           Wherever any words are used in the masculine, they shall be
construed as though they were used in the feminine in all cases where they would
so apply; and wherever any words are use in the singular or the plural, they
shall be construed as though they were used in the plural or the singular, as
the case may be, in all cases where they would so apply.  Titles of articles and
sections are for general information only, and the Plan is not to be construed
by reference to such items.

 

(b)           This Plan is intended to be a plan of deferred compensation
maintained for a select group of management or highly compensated employees as
that term is used in ERISA, and shall be interpreted so as to comply with the
applicable requirements thereof.  In all other respects, the Plan is to be
construed and its validity determined according to the laws of the State of
Illinois, without regard to the principle of conflict of law, to the extent such
state laws are not preempted by federal law.  In case any provision of the Plan
is held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining part of the Plan, but the Plan shall, to the extent
possible, be construed and enforced as if the illegal or invalid provision had
never been inserted.

 

6

--------------------------------------------------------------------------------


 

ARTICLE II.  PARTICIPATION

 

Section 2.01.  Eligibility.

 

(a)           A Director shall be eligible to participate in the Plan
immediately upon becoming a member of the Board.

 

(b)           An employee shall be eligible to participate in the Plan only if
the employee is employed by a Participating Employer and if the employee has
been designated as an Eligible Employee by the Committee.  When designating an
employee as an Eligible Employee, the Committee, in its sole discretion, may
designate the employee for participation in the entire Plan or any part thereof.

 

7

--------------------------------------------------------------------------------


 

ARTICLE III.  EMPLOYEE DEFERRED COMPENSATION

 

Section 3.01.  Application.

 

This Article III applies to Participants other than Directors.

 

Section 3.02.  Deferrals Of Base Compensation.

 

(a)           Amount.  A Participant may elect, in such form and manner as the
Committee may prescribe, to defer payment of a portion of the Base Compensation
that would otherwise be paid to the Participant.  A  Participant’s election
shall specify the percentage (in increments of one percent (1%) to a maximum of
eighty percent (80%)) of the Participant’s Base Compensation that the
Participant wishes to defer; provided that with respect to periods prior to
January 1, 2011, the amount deferred was subject to the maximum deferral
limitations set forth in the Plan at the time of the Participant’s deferral
election.

 

(b)           Initial Deferral Election.  In the case of a Participant who has
been designated for participation for the first time (and who has not previously
been designated as being eligible for participation in another deferred
compensation plan that is required to be aggregated with this Plan for purposes
of Code Section 409A) and who completes a deferral election within thirty (30)
days of becoming eligible to participate in the Plan, the Participant’s validly
executed deferral election shall become effective with respect to services to be
performed starting with the first pay period commencing after the date the
election is filed with the Committee. If the Participant does not submit a
deferral election during the initial thirty (30) day election period, the
Participant may thereafter elect to defer payment of Base Compensation by
submitting a validly executed deferral election to the Committee, but the
election shall become effective and shall apply only to Base Compensation for
the calendar year following the calendar year during which the election is
received and accepted by the Committee.  A Participant’s deferral election, once
effective, shall remain in effect until modified by the Participant in
accordance with subsection (c) below or otherwise revoked in accordance with
Plan rules.

 

(c)           Revised Deferral Election.  Except to the extent that the
Committee is permitted (and elects) to give earlier effect to a Participant’s
revocation or revision to his or her deferral election in accordance with
regulations promulgated by the Secretary of the Treasury under Code
Section 409A, a Participant’s deferral election, once effective with respect to
a calendar year, may not be revoked or modified with respect to Base
Compensation for that calendar year.  A Participant may modify his or her then
current deferral election by filing a revised deferral election form, properly
completed and signed, with the Committee.  However, except to the extent that
the Committee is permitted (and elects) to give earlier effect to a
Participant’s revised election in accordance with regulations promulgated by the
Secretary of the Treasury under Code Section 409A, the revised election will be
effective only with respect to Base Compensation for  the calendar year
following the calendar year during which the revised election is received and
accepted by the Committee.  A Participant’s revised deferral election, once

 

8

--------------------------------------------------------------------------------


 

effective, shall remain in effect until again modified by the Participant under
this subsection (c) or otherwise revoked in accordance with Plan rules.

 

(d)           Base Compensation Paid Following Year End For the Payroll Period
That Includes December 31.  For purposes of applying a Participant’s deferral
election, Base Compensation paid after December 31 of a calendar year that is
attributable solely to services performed during the payroll period that
includes December 31, if paid in accordance with the normal timing arrangement
by which a Participating Employer compensates employees for services rendered,
is treated as Base Compensation for services performed in the subsequent
calendar year, even though part or all of the Participant’s services might have
been performed in the prior calendar year.

 

Section 3.03.  Deferrals of Annual Incentive Awards.

 

A Participant may elect, in such form and manner as the Committee may prescribe,
to defer payment of a portion of the annual cash incentive that is awarded and
that would otherwise be paid to the Participant with respect to any year.  A
Participant’s election shall specify the percentage (in increments of one
percent (1%) to a maximum of eighty percent (80%)) of the Participant’s annual
cash incentive that the Participant wishes to defer; provided that with respect
to periods prior to January 1, 2011, the amount deferred was subject to the
maximum deferral limitations set forth in the Plan at the time of the
Participant’s deferral election,.  In the case of any award that is not
performance-based compensation for purposes of Code Section 409A, a validly
executed deferral election shall be effective only if the deferral election is
received and accepted by the Committee prior to the last day of the calendar
year preceding the calendar year for which the annual incentive is paid, or by
such other time as provided in regulations promulgated by the Secretary of the
Treasury.  In the case of any award that is performance-based compensation for
purposes of Code Section 409A, a validly executed deferral election shall become
effective with respect to the annual incentive that may be awarded to the
Participant with respect to a calendar year if the Participant’s deferral
election is received and accepted by the Committee at least six (6) months prior
to the end of the performance period for the bonus, or by such earlier (but not
later) date as the Committee may establish.  A Participant’s election to defer
part of an annual incentive award becomes irrevocable at the end of the
permitted elected period, and the Participant may not thereafter revoke or
modify his or her election.  A Participant’s election to defer part of an annual
incentive award shall be effective only for the annual incentive to which the
election relates, and shall not carry over from year to year or from incentive
payment to incentive payment.

 

Section 3.04.  Deferral of LTIP Share or Share Unit Awards.

 

A Participant may elect, in such form and manner as the Committee may prescribe,
to defer payment of a portion of any performance share, restricted stock,
restricted stock unit or other stock-based compensation awarded to the
Participant under the Omnibus Plan.  A Participant’s election shall specify the
whole number of shares (up to eighty percent (80%) of the Participant’s award)
that the Participant wishes to defer; provided that with respect to periods
prior to January 1, 2011, the amount deferred was subject to the maximum
deferral limitations set forth in the Plan at the time of the Participant’s
deferral election.  In the case of any award that is not performance-based

 

9

--------------------------------------------------------------------------------


 

compensation for purposes of Code Section 409A, a validly executed deferral
election shall be effective only if the deferral election is received and
accepted by the Committee in accordance with rules established by the Committee
pursuant to Code Section 409A.  In the case of any award that is
performance-based compensation for purposes of Code Section 409A, a validly
executed deferral election shall become effective with respect to shares to be
earned by the Participant with respect to any Omnibus Plan performance period if
the Participant’s deferral election is received and accepted by the Committee at
least six (6) months prior to the end of such performance period or by such
earlier (but not later) date as the Committee may establish.  A Participant’s
election to defer part of an LTIP share award becomes irrevocable at the end of
the permitted elected period, and the Participant may not thereafter revoke or
modify his or her election.  A Participant’s election to defer an award shall be
effective only for the Omnibus Plan award, service period or performance period
to which the election relates, and a Participant’s election does not carry over
from award to award, performance period to performance period or from service
period to service period.

 

Section 3.05.  Matching Contribution Credits.

 

(a)           Allocation of Credits.  A Participant who is a participant in a
qualified defined contribution 401(k) savings plan maintained by the Company or
an Affiliate (“Savings Plan”), and who makes Base Compensation Deferrals and/or
Annual Incentive Deferrals under this Plan, shall be entitled to a matching
contribution credit if the Participant’s election to make Base Compensation
Deferrals and/or Annual Incentive Deferrals causes the Participant to receive a
smaller matching contribution under the Savings Plan than the Matching
Contribution that the Participant would have received if the Participant had
instead elected not to defer any portion of the Participant’s Base Compensation
or annual incentive award.  The matching contribution credit will be determined
as of December 31 of each year and will equal the difference (if any) between:

 

(i)                                     The value of the matching contribution
that the Participant would have received for the calendar year under or with
respect to the Savings Plan in which the Participant is eligible, based on
amounts actually contributed to such Savings Plan, if Base Compensation
Deferrals and Annual Bonus Deferrals made by the Participant under this Plan
were instead treated as “compensation” under the Savings Plan for purposes of
calculating the Participant’s maximum matching contribution under the Savings
Plan; provided that all limits and restrictions otherwise imposed under the
Savings Plan, including the maximum compensation limit under Section 401(a)(17)
of the Code, shall continue to apply; and

 

(ii)                                  The value of the matching contribution
actually received by the Participant for that year under the Savings Plan.

 

10

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary, a Participant will not be eligible for
matching contribution credits if (x) the Participant has been specifically
excluded by the Committee, or (y) the Participant is covered under an employment
contract or agreement that excludes the Participant from receiving pension
restoration, supplemental retirement or similar restoration benefits or credits,
or (z) the Participant is covered under an employment contract or agreement that
references the Participant’s participation in the Plan generally but does not
specifically provide for the Participant as being eligible for pension
restoration, supplemental retirement or similar restoration benefits or credits.

 

(b)           Investment of Credits.  Matching contribution credits with respect
to periods prior to January 1, 2008 will be credited to the Participant in the
form of Locked Stock Units under Section 5.04(b).  Matching contribution credits
with respect to periods after December 31, 2007 shall be credited to the
Participant’s Account in accordance with the Participant’s investment direction
under Section 6.01(a).

 

(c)           No Duplication.  The credit under this Section shall not duplicate
any credit to which the Participant is entitled under Section 3.06 below with
respect to the same compensation.

 

Section 3.06.  Defined Contribution Restoration Credits.

 

(a)           Eligibility.  A Participant who is eligible to make contributions
to a qualified defined contribution retirement plan maintained by the Company or
an Affiliate (“Defined Contribution Plan”) may be eligible to receive an
additional credit to his or her Account for each year, in accordance with the
rules of this Section.  Notwithstanding the foregoing, a Participant will not be
eligible for defined contribution restoration credits if (i) the Participant has
been specifically excluded by the Committee, or (ii) the Participant is covered
under an employment contract or agreement that excludes the Participant from
receiving pension restoration, supplemental retirement or similar restoration
benefits or credits, or (iii) the Participant is covered under an employment
contract or agreement that references the Participant’s participation in the
Plan generally but does not specifically provide for the Participant as being
eligible for pension restoration, supplemental retirement or similar restoration
benefits or credits.

 

(b)           Amount of Additional Credit.

 

(i)            Matching Contribution Credit.  Effective January 1, 2013, if the
Participant for any year is eligible to make elective deferral or other
contributions to the Defined Contribution Plan and to receive a matching
contribution with respect to such amounts, the Participant shall receive an
additional credit under this Plan equal to five percent (5%) of the
Participant’s compensation for the year in excess of the Code Section 401(a)(17)
limitation in effect for such year.  For this

 

11

--------------------------------------------------------------------------------


 

purpose, the Participant’s compensation shall be the Participant’s compensation
as defined in the Defined Contribution Plan, except that Base Compensation
Deferrals and Annual Bonus Deferrals made by the Participant under this Plan
shall be treated as if they had been paid to the Participant in cash.  This
credit is to approximately reflect the matching contribution that the
Participant could have received under the Defined Contribution Plan if the
Participant had been permitted to make contributions to the Defined Contribution
without being subject to the limitations under Code Sections 401(a)(17), 402(g),
415 or any limitation under the Code.

 

(ii)           Age and Service Points Contribution Credit.  If the Participant
for any year is eligible for and receives an employer age and service points
(non-elective) contribution under the Defined Contribution Plan and if the
Participant’s allocation under the Defined Contribution Plan is limited because
of the limitations of Code Section 401(a)(17) or 415, the Participant shall
receive an additional credit under this Plan equal to the difference between
(A) the employer age and service points (non-elective) contribution that would
have been allocated to the Participant for the year under the Defined
Contribution Plan if the Code Section 401(a)(17) and 415 limitations did not
apply and if Base Compensation and Annual Bonus Deferrals made by the
Participant under this Plan are treated as if they had been paid to the
Participant in cash, and (B) the employer age and service points (non-elective)
contribution to which the Participant is actually entitled for such year under
the Defined Contribution Plan.

 

(c)           Vesting.  A Participant will have a vested and non-forfeitable
right to the credits made under this Section, and any deemed investment gains or
losses, if the Participant terminates employment with the Company and its
Affiliates after having completed at least three (3) years of service.  If the
Participant terminates employment prior to completing three (3) years of
service, the Participant’s credits under this Section, together with all deemed
investment gains or losses, shall be forfeited.

 

Section 3.07.  Defined Contribution SERP Credits.

 

(a)           Eligibility.  This Section is limited to Participants who have
been specifically selected by the Committee to receive SERP Credits under this
Section.  Even though the Committee may have designated an employee as being
generally eligible for the Plan, or even though an employee’s employment
contract or agreement

 

12

--------------------------------------------------------------------------------


 

may refer to the employee as being generally eligible for the Plan, the employee
shall not be eligible for the Defined Contribution SERP credits described in
this Section unless the Committee has specifically designated the employee as
being eligible for such credits.

 

(b)           Amount of SERP Credit.  The SERP Credit shall be calculated and
credited at (or near) the end of each calendar year.  If the Committee has
designated a Participant as being eligible to receive a SERP credit under this
Section, the Committee shall also designate the percentage of the Participant’s
base salary and annual incentive that is to be credited to the Participant’s
Account as a SERP Credit; provided that if the Committee designates a
Participant as being eligible to receive a SERP Credit under this Section but
the Committee does not affirmatively designate the applicable percentage of the
Participant’s base salary and annual incentive to be credited, the applicable
percentage shall be twelve percent (12%) until the Committee affirmatively
designates a different percentage.  For this purpose, any Base Compensation and
Annual Bonus Deferrals made by the Participant under this Plan are treated as if
they had been paid to the Participant in cash, i.e., the SERP Credit is
calculated based upon the Participant’s base salary and annual incentive prior
to reduction for any Base Compensation and Annual Bonus Deferrals made by the
Participant.  The Committee may from time to time change the amount of the SERP
Credit applicable to any Participant, and the fact that a Participant receives a
SERP Credit for any year (or portion of a year) does not provide the Participant
with any right or entitlement to a SERP Credit with respect to any other
period.  Any changes in the SERP Credit to which a Participant receives shall be
made in accordance with the requirements of Code Section 409A.

 

(c)           Vesting.  A Participant will have a vested and non-forfeitable
right to the credits made under this Section, and any deemed investment gains or
losses, if the Participant terminates employment with the Company and its
Affiliates after having completed at least five (5) years of service.  If the
Participant terminates employment prior to completing five (5) years of service,
the Participant’s credits under this Section, together with all deemed
investment gains or losses, shall be forfeited.

 

Section 3.08.  Other Deferrals and Credits.

 

The Committee, in its discretion, may, with respect to any Participant,
determine that the Participant is eligible to make deferrals with respect to
additional components of the Participant’s remuneration or receive employer
contribution credits in addition to the credits described herein.  In no event,
however, shall the Committee authorize such additional deferrals or credits
unless the Committee has first determined that the deferrals or credits have
been elected or authorized in a manner that will not result in the imposition of
tax under Code Section 409A.

 

Section 3.09.  Involuntary Termination of Deferral Elections.

 

A Participant’s deferral elections shall be automatically revoked upon the
Participant’s termination of employment from the Participating Employers, unless
the Committee determines otherwise in accordance with the requirements of Code
Section 409A.  In addition, and subject to Code Section 409A, a Participant’s
deferral election

 

13

--------------------------------------------------------------------------------


 

will terminate if the Committee determines that the Participant is no longer
eligible to participate in the Plan or that revocation of a Participant’s
eligibility is necessary or desirable in order for the Plan to qualify under
ERISA as a plan of deferred compensation for a select group of management or
highly compensated employees.

 

14

--------------------------------------------------------------------------------


 

ARTICLE IV.  DIRECTOR DEFERRED COMPENSATION

 

Section 4.01.  Application.

 

This Article IV applies only to Directors.

 

Section 4.02.  Deferrals Of Director Fees.

 

(a)           Amount.  A Director may elect, in such form and manner as the
Committee may prescribe, to defer payment of a portion of the Director Fees that
would otherwise be paid in cash to the Director.  A Director’s election shall
specify the percentage (in increments of one percent (1%) to a maximum of one
hundred percent (100%)) of the Director Fees that the Director wishes to defer.

 

(b)           Initial Deferral Election.  In the case of a Director who has
become eligible for participation in the Plan for the first time (and who has
not previously been designated as being eligible for participation in another
deferred compensation plan that is required to be aggregated with this Plan for
purposes of Code Section 409A), and who completes a deferral election within
thirty (30) days of becoming eligible to participate in the Plan, the Director’s
validity executed deferral election shall become effective with respect to
services to be performed starting with the first pay period commencing after the
date the election is filed with the Committee.  If the Director does not submit
an initial deferral election during the initial thirty (30) day election period,
the Director may thereafter elect to defer the payment of Director Fees by
submitting a validly executed deferral election to the Committee, but the
election shall become effective and shall apply only to Directors Fees for the
calendar year following the calendar year in which the election is received and
accepted by the Committee.  A Director’s deferral election, once effective,
shall remain in effect until modified by the Director in accordance with
subsection (c) below or otherwise revoked in accordance with Plan rules.

 

(c)           Revised Deferral Election.  Except to the extent that the
Committee is permitted (and elects) to give earlier effect to a Director’s
revocation or revision to his or her deferral election in accordance with
regulations promulgated by the Secretary of the Treasury under Code
Section 409A, a Director’s deferral election, once effective with respect to a
calendar year, may not be modified or revoked with respect to Director Fees for
that calendar year.  A Director may modify his or her then current deferral
election by filing a revised deferral election form, properly completed and
signed, with the Committee.  However, except to the extent that the Committee is
permitted (and elects) to give earlier effect to a Participants revision to his
or her deferral election in accordance with regulations promulgated by the
Secretary of the Treasury under Code Section 409A, the revised election will be
effective with respect to Director Fees for the calendar year following the
calendar year during which the revised election is received and accepted by the
Committee.  A Director’s revised deferral election, once effective, shall remain
in effect until again modified by the Director in accordance with this
subsection (c) or otherwise revoked in accordance with Plan rules.

 

15

--------------------------------------------------------------------------------


 

(d)           Director Fees Paid Following Year End For the Period That Includes
December 31.  For purposes of applying a Director’s deferral election, Director
Fees paid after December 31 of a calendar year that are attributable solely to
services performed during the period that includes December 31, if paid in
accordance with the normal timing arrangement by which a Participating Employer
compensates Directors for services rendered, is treated as Director Fees for
services performed in the subsequent calendar year, even though part or all of
the Director’s services might have been performed in the prior calendar year.

 

Section 4.03.  Director Deferred Stock Units.

 

The Board may from time to time direct that a portion of the remuneration to be
earned by a Director for service on the Board shall be credited under this Plan
in the form of Stock Units. Effective January 1, 2011, any such grant of Stock
Units under this Section 4.03 shall be made under the Omnibus Plan, shall be
subject to all of the rules of the Omnibus Plan and shall be charged against the
pool of shares available under the Omnibus Plan, but unless otherwise determined
by the Board at the time of grant, shall be credited (for record-keeping
purposes) under this Plan and shall be subject to the distribution provisions of
this Plan.  Except to the extent that the Committee is permitted (and elects) to
give earlier effect to a direction in accordance with regulations promulgated by
the Secretary of the Treasury under Code Section 409A, any such direction shall
be effective with respect to remuneration to be earned by the Director on and
after January 1 of the calendar year following the date of such direction, and
shall continue in effect through December 31 of the calendar year in which
modified or revoked by a subsequent direction of the Board.  The provisions of
this Section 4.03 shall not apply to Stock Units credited as a result of a
Director’s deferral of cash fees pursuant to Section 4.02.

 

Section 4.04.  Involuntary Termination of Deferral Elections.

 

A Director’s deferral elections shall be automatically revoked upon the
Director’s termination of service with the Participating Employers, unless the
Committee determines otherwise in accordance with Code Section 409A.

 

16

--------------------------------------------------------------------------------


 

ARTICLE V.  PARTICIPANT ACCOUNTS, RESERVE ACCOUNT A, RESERVE ACCOUNT B, AND
STOCK UNITS ACCOUNTS

 

Section 5.01.  Participant Accounts.

 

A record keeping Account will be maintained to record the interest of each
Participant under the Plan.  An Account is established for record keeping
purposes only and not to reflect the physical segregation of assets on the
Participant’s behalf.  A Participant’s Account will consist of separate balances
to record a Participant’s interest in each of the Investment Options, and to
record the portion of a Participant’s overall Account that is attributable to
deferrals and contribution credits made and vested prior to January 1, 2005,
together with any earnings or loss thereon through the date of distribution from
the Plan (the “Pre-2005 Account”), and the portion of the Participant’s overall
Account that is attributable to deferrals and contribution credits made or
vested after December 31, 2004, together with any earnings or loss thereon
through the date of distribution from the Plan (the “Post-2004 Account”). 
Further, a Participant’s Account will consistent of separate balances to record
the portion of a Participant’s overall Account that is attributable to credits
under Sections 3.06, 3.07 or 5.05, or any other credits, that are subject to a
vesting schedule.  The Committee (or its delegate) may direct that a
Participant’s Account include such additional sub-accounts and balances as the
Committee (or its delegate) may determine to be necessary or appropriate.

 

Section 5.02.  Reserve Account A.

 

(a)           Limited Purpose Account.  Reserve Account A is limited to
compensation or director fees attributable to employment or service with
Wisconsin Public Service Corporation and that were deferred by a Participant
prior to January 1, 1996, together with attributed earnings on such deferrals. 
Except for attributed earnings as described below, no further deferrals,
contributions or credits of any kind will be made to this account on behalf of a
Participant, nor may a Participant transfer amounts from another Investment
Option to Reserve Account A.  A Participant may transfer amounts credited to
Reserve Account A to another available Investment Option, but the transferred
amount may not subsequently be transferred back to Reserve Account A.

 

(b)           Crediting of Interest Equivalent.  Reserve Account A will be
credited with an interest equivalent on the balance in the account from time to
time during the year.  Unless the Committee prescribes an alternate method, the
annual interest equivalent rate (on a non-compounded basis) will be the greater
of:

 

(i)            six percent (6.0%); or

 

(ii)           a rate equal to the consolidated return on common shareholders’
equity of the Company and all consolidated subsidiaries (ROE); provided,
however, that unless the Committee determines otherwise, this Paragraph
(ii) will not apply to a Participant following termination of employment if the
Participant’s termination of employment with the

 

17

--------------------------------------------------------------------------------


 

Company and its Affiliates occurs prior to attainment of age fifty-five (55) and
prior to the occurrence of a Change in Control (as defined in Section 10.01). 
For the months of April through September, ROE means the consolidated return on
equity of the Company and all consolidated subsidiaries for the twelve (12)
months ended on the preceding February 28 (or 29) as calculated pursuant to the
Company’s standard accounting procedure for financial reporting to
shareholders.  For the months October through March, ROE means return on equity
as described above for the twelve (12) months ended on the preceding August 31.

 

(c)           Revised Rate.  Subject to Article X, the Committee may revise the
interest equivalent rate or the manner in which it is calculated, but in no
event shall the rate be less than six percent (6%) per annum.  Any such revised
rate shall be effective with the calendar month following such action by the
Committee.

 

Section 5.03.  Reserve Account B.

 

(a)           Availability.  Reserve Account B is an available Investment Option
only with respect to eligible deferrals or contribution credits made prior to
April 1, 2008.  Effective April 1, 2008, Reserve Account B is closed to new
deferrals, contribution credits, or transfers from another Investment Option.  A
Participant may transfer amounts credited to Reserve Account B to another
available Investment Option, but the transferred amount may not subsequently be
transferred back to Reserve Account B.

 

(b)           Crediting of Interest Equivalent.  Reserve Account B will be
credited with an interest equivalent on the balance in the account from time to
time during the year.  Unless the Committee prescribes an alternate method, the
annual interest equivalent rate (on a non-compounded basis) will be the greater
of:

 

(i)            six percent (6.0%); or

 

(ii)           a rate equal to seventy percent (70%) of the consolidated return
on common shareholders equity of the Company and all consolidated subsidiaries
(ROE); provided, however, that unless the Committee determines otherwise, this
Paragraph (ii) will not apply to a Participant following termination of
employment if the Participant’s termination of employment with the Company and
its Affiliates occurs prior to attainment of age fifty-five (55) and prior to
the occurrence of a Change in Control (as defined in Section 10.01).  For the
months of April through September, ROE means the consolidated return on equity
of the Company and all consolidated subsidiaries for the twelve (12)

 

18

--------------------------------------------------------------------------------


 

months ended on the preceding February 28 (or 29) as calculated pursuant to the
Company’s standard accounting procedure for financial reporting to
shareholders.  For the months October through March, ROE means return on equity
as described above for the twelve (12) months ended on the preceding August 31.

 

(c)           Revised Rate.  Subject to Article X, the Committee may revise the
interest equivalent rate or the manner in which it is calculated, but in no
event shall the rate be less than six percent (6%) per annum.  Any such revised
rate shall be effective with the calendar month following such action by the
Committee.

 

Section 5.04.  Integrys Stock Units.

 

(a)           Locked and Discretionary Stock Units.  For purposes of the Plan,
the term “Locked Stock Units” refers to the portion of a Participant’s Account
that has been credited to the Plan in the form of Integrys Stock Units with
respect to which the Participant is not able to exercise investment discretion
or otherwise cause such amounts to be transferred to an alternate Investment
Option.  The term “Discretionary Stock Units” refers to the portion of a
Participant’s Account that, at any point in time, is deemed to be invested in
Integrys Stock Units, but the Participant is permitted, in accordance with the
rules of the Plan, to exercise investment discretion with respect to such
amounts or to cause such amounts to be transferred to an alternate Investment
Option.  The Locked Stock Units are described in subsection (b) below.  The
Discretionary Stock Units are all Stock Units credited to the Participant’s
Account, other than the Locked Stock Units.

 

(b)           Locked Stock Units.  The following are Locked Stock Units, meaning
that the Participant is not able to exercise investment discretion, either with
respect to the Stock Units that may be credited to the Participant’s Account
from these sources, or with respect to any additional Stock Units that are
credited as a result of the deemed payment of dividends or other distributions
on such Stock Units:

 

(i)            Stock Units attributable to deferrals or contribution credits
made prior to June 30, 2001 that, at the time of the deferral or contribution
credits, were allocated to a Stock Unit Account (“Prior Plan Stock Units”).

 

(ii)           Stock Units attributable to Annual Bonus Deferrals made after
June 30, 2001 and prior to April 1, 2008, if the Participant received the five
percent (5%) premium for Annual Bonus Awards irrevocably directed to a Stock
Unit Account (“Incentive Stock Units”).

 

(iii)          Stock Units attributable to deferral of Omnibus Plan performance
shares the final award for which was made after June 30, 2001 and prior to
April 1, 2008 (“Incentive Stock Units”).

 

19

--------------------------------------------------------------------------------


 

(iv)          Stock Units attributable to deferral of Omnibus Plan restricted
stock that became vested prior to April 1, 2008 (“Restricted Stock Units”).

 

(v)           Stock Units attributable to deferral of Omnibus Plan restricted
stock with vesting dates after March 31, 2008, but only until the date on which
the Participant becomes vested in such Stock Units.  When the Participant’s
interest in the Stock Units becomes vested, such Stock Units will become
Discretionary Stock Units.

 

(vi)          Stock Units attributable to matching contribution credits made
with respect to periods prior to January 1, 2008 under Section 3.05 (“Matching
Contribution Stock Units”).

 

(vii)         Stock Units attributable to the portion of a Director’s
compensation that, in accordance with Section 4.03, is automatically deemed to
be invested in Stock Units with no ability on a part of an individual Director
to elect an alternate form of deemed investment (“Director Stock Units”).

 

(viii)        Any amounts credited in the form of Stock Units under a
predecessor deferred compensation plan (including, without limitation, the
deferred compensation plans of Peoples Energy Corporation, the predecessor to
Peoples Energy, LLC), if the Participant did not have the right, under such
predecessor plan, to direct that the amount be transferred to an alternate
deemed investment.

 

(ix)          Any other Stock Units that the Committee directs be treated as
Locked Stock Units or that are required to be treated as Locked Stock Units
pursuant to the terms of the employment contract, incentive program or other
plan that sets forth the Participant’s entitlement to be credited with Stock
Units under the Plan.

 

(c)           Crediting of Stock Units.

 

(i)            Awards or Credits Already Expressed in the Form of Integrys
Stock.  With respect to any amount that is being credited under the Plan in the
form of Stock Units and that, immediately prior to being credited to the
Participant’s Stock Unit Account, is already expressed as an award of shares of
Integrys Stock, e.g., Omnibus Plan performance shares or

 

20

--------------------------------------------------------------------------------


 

restricted stock awards, the Participant will be credited, on a one-for-one
basis, with a number of Stock Units equal to the number of shares of Integrys
Stock that are being deferred or credited under the Plan.

 

(ii)           Conversion of Other Awards or Credits to Stock Units.  With
respect to any amount that is being credited under the Plan in the form of Stock
Units and that, immediately prior to being credited to the Participant’s Stock
Unit Account, is not expressed in the form of shares of Integrys Stock, the
amount of the deferral or credit shall be converted, for record-keeping
purposes, into whole and fractional Stock Units, with fractional units
calculated to four decimal places.  Except as provided in subparagraph
(iii) below with respect to Director Stock Units under Section 4.03, the
conversion shall be accomplished by dividing the amount of the deferral or
credit by the closing price of a share of Integrys Stock on the date on which
the deferral or credit would otherwise have been paid to the Participant, as
reported in the Wall Street Journal’s New York Stock Exchange Composite
Transaction listing.

 

(iii)          Special Rule for Certain Director Stock Units.  All Stock Unit
amounts directed by the Board in accordance with Section 4.03, for which the
Director is not able to elect an alternate form of deemed investment, shall be
credited to the Director’s Account in the form of Stock Units.  If the Board
directs that a Director be credited with a prescribed number of Stock Units, the
number of units so prescribed shall be credited to the Director’s Account as of
January 1 of the calendar year following the date of the Board’s direction or at
such other time as the Board may prescribe consistent with Code Section 409A. 
If the Board directs that the Director be credited with Stock Units with a
prescribed value, the amount or value prescribed by the Board will be converted,
for record keeping purposes, into whole and fractional Stock Units as of
January 1 of the calendar year following the date of the Board’s direction, or
at such other time as the Board may prescribe consistent with Code Section 409A,
with fractional units calculated to four decimal places.  The conversion shall
be accomplished by dividing the amount or value designated by the Board by the
closing price of a share of Integrys Stock on the business day immediately
preceding the January 1 crediting date, as reported in the Wall Street Journal’s
New

 

21

--------------------------------------------------------------------------------


 

York Stock Exchange Composite Transactions listing; provided that if the Board
directs, consistent with Code Section 409A, that the Stock Units should be
determined as of a date other than January 1, the conversion of the amount or
value designated by the Board shall be determined based upon the closing price
of a share of Integrys Stock on the date designated by the Board, or if that
date is not a business day, on the immediately preceding business day.

 

(d)                                 Crediting of Additional Stock Units For
Deemed Dividends and Similar Distributions.  Any dividends (or similar
distribution) that would have been payable on the Stock Units credited to a
Participant’s Stock Unit Account had such Stock Units been actual shares of
Integrys Stock, if not already expressed in the form of shares of Integrys Stock
or shares in another entity, shall be converted, for record keeping purposes,
into whole and fractional Stock Units, with fractional units calculated to four
decimal places.  The conversion shall be accomplished by dividing the amount of
the dividend or distribution by the closing price of a share of Integrys Stock
on the payment date for the dividend or distribution.

 

(e)                                  Conversion from Stock Units to Another
Investment Option.  If a Participant elects under Section 6.01(d) to transfer
all or any portion of his or her Discretionary Stock Units to an alternate
Investment Option, the Stock Units to which such election relates shall be
converted, for record keeping purposes, from Stock Units into an amount that is
equal to the product obtained by multiplying the number of such Stock Units that
are being transferred by the closing price of a share of Integrys Stock, on the
effective date of such investment transfer, as reported in the Wall Street
Journal’s New York Stock Exchange Composite Transaction listing.

 

(f)                                   Securities Law Restrictions. 
Notwithstanding anything to the contrary herein, all transfer elections under
Section 6.01(d) by a Participant who is subject to Section 16 of the Exchange
Act are subject to review by the Committee prior to implementation.  Further,
the following transfer transactions under Section 6.01(d) by a Participant who
is subject to Section 16 of the Exchange Act are prohibited: (i) elections to
transfer the deemed investment of the affected Participant’s Account into Stock
Units within six (6) months of an election to reallocate deemed investments out
of Stock Units; and (ii) elections to transfer the deemed investment of the
affected Participant’s Account out of Stock Units within six (6) months of an
election to reallocate deemed investments into Stock Units (collectively,
“Prohibited Transactions”).  All Prohibited Transactions are void.  In
accordance with Section 11.02, the Committee may restrict additional
transactions, or impose other rules and procedures, to the extent deemed
desirable by the Committee in order to comply with the Exchange Act, including,
without limitation, application of the review and approval provisions of this
Section 5.04(f) to Participants who are not subject to Section 16 of the
Exchange Act.

 

22

--------------------------------------------------------------------------------


 

Section 5.05.  Special Rules Applicable to Restricted Stock or Stock Unit
Deferrals.

 

Unless otherwise determined by the Committee, the Participant’s interest in
Stock Units attributable to a deferral of an Omnibus Plan restricted stock or
restricted stock unit award shall be subject to the same vesting or forfeiture
conditions to which the Participant would have been subject if the Participant
had received the restricted stock directly rather than electing to defer
delivery of such shares.  Similarly, except with respect to dividend (or other
distribution) credits that the Committee has determined are at all times fully
vested and therefore are to be credited to a special Restricted Stock Dividend
Account, the dividend (or distribution) credit shall be credited to the
Participant in the form of additional Stock Units, in accordance with
Section 5.04(d), and such additional Stock Units shall be subject to the same
vesting or forfeiture conditions as apply with respect to the underlying
Integrys Stock Units on which the dividend (or distribution) credit is based.

 

23

--------------------------------------------------------------------------------


 

ARTICLE VI.  ACCOUNTING AND HYPOTHETICAL INVESTMENT ELECTIONS

 

Section 6.01.  Hypothetical Investment of Participant Accounts.

 

(a)                                 Deemed Investment of All Deferrals and
Contribution Credits Other Than Deferrals of Restricted Stock.

 

(i)            In accordance with uniform rules prescribed by the Committee,
each Participant shall designate, in writing or in such other manner as the
Committee may prescribe, how deferrals and other authorized contribution credits
made while the designation is in effect, other than deferrals of restricted
stock, are credited among the Investment Options.  When selecting more than one
Investment Option, the Participant shall designate, in whole multiples of one
percent (1%) or such other percentage determined by the Committee, the
percentage to be credited to each of the available Investment Options.  If the
Participant fails to make a timely and complete investment designation, the
deferrals or other contribution credits for which there is not a valid
investment election shall be credited to the same “lifecycle” fund that is or
would be the default investment option for the Participant under the qualified
defined contribution plan in which the Participant is eligible, or is such other
Investment Option specified by the Committee for this purpose.

 

(ii)           For purposes of crediting a Participant’s deferral of an Omnibus
Plan performance share award, or other award that is expressed in shares of
Integrys Stock, among the Investment Options, the following rules shall apply. 
With respect to the portion of the award that the Participant allocates into
Stock Units, the Participant will be credited with Stock Units, on a one-for-one
basis, in accordance with Section 5.04(c)(i).  With respect to the portion of
the award that the Participant allocates to Investment Option(s) other than
Stock Units, the amount to be credited to each Investment Option other than
Stock Units will be determined by multiplying the number of shares of Integrys
Stock that corresponds to the portion of the award that the Participant has
allocated to that Investment Option by the closing price of a share of Integrys
Stock on the date on which the deferral or credit would

 

24

--------------------------------------------------------------------------------


 

otherwise have been paid to the Participant, as reported in the Wall Street
Journal’s New York Exchange Composite Transaction listing.

 

(iii)          A Participant’s investment election or deemed investment election
shall become effective for deferrals and other contribution credits beginning
with the first payroll period commencing or payment date occurring on or after
the date on which the election is received and accepted by the Committee, or
such other date established by the Committee for this purpose, and shall remain
in effect for all future deferrals and contribution credits unless and until
modified by a subsequent election that becomes effective in accordance with the
rules of this subsection.  The Participant’s election under this
Section 6.01(a) governs the deemed investment of deferrals and contribution
credits made while the Participant’s election is in effect.  A Participant’s
ability to transfer amounts that are deemed to be invested in one Investment
Option to another Investment Option is governed by Section 6.01(d).

 

(b)                                 Deemed Investment of Restricted Stock
Deferrals.  Restricted stock deferrals are credited to the Plan in the form of
Locked Stock Units until vested, at which time such Stock Units will become
Discretionary Stock Units.  The Participant is not permitted to make an
investment election with respect to Locked Stock Units or to cause Locked Stock
Units to be transferred to an alternate Investment Option.  A Participant may
transfer Discretionary Stock Units to an alternate Investment Option in
accordance with Section 6.01(d).

 

(c)                                  Allocation of Deemed Investment Gain or
Loss.  On each day that the New York Stock Exchange is open for business, or at
such other times as the Committee may prescribe (the “Valuation Date”), the
Account of each Participant will be credited (or charged) based upon the
investment gain (or loss) that the Participant would have realized with respect
to his or her Account since the immediately preceding Valuation Date had the
Account been invested in accordance with the terms of the Plan and where
applicable, the Participant’s election.  Subject to the special rules set forth
in Article V with respect to Reserve Account A, Reserve Account B, and Integrys
Stock Units, the credit (or charge) shall be the sum, separately calculated for
each of the Investment Options, of the product obtained by multiplying (i) the
portion (if any) of the Participant’s Account as of the immediately prior
Valuation Date that is deemed to have been invested in each Investment Option,
and (ii) the rate of return experienced by that Investment Option since the
immediately preceding Valuation Date.  The Committee, in its discretion, may
prescribe alternate rules for the valuation of Participant Accounts, including,
without limitation, the application of unit accounting principles.

 

(d)                                 Reallocation of Account. Subject to such
restrictions as may be in effect or implemented pursuant to Section 5.04(f), and
in accordance with rules prescribed by the Committee (which may include
limitations on the

 

25

--------------------------------------------------------------------------------


 

timing or frequency of reallocation transactions initiated by some or all
Participants), each Participant may elect to reallocate his or her Account
(other than Locked Stock Units) among the available Investment Options; provided
that no amounts may be allocated to Reserve Account A or Reserve Account B. 
When selecting more than one Investment Option, the Participant shall designate,
in whole multiples of one percent (1%) or such other percentage determined by
the Committee, the percentage of his or her available Account that is deemed to
be invested in each available Investment Option after the investment
reallocation is given effect.  Once effective, a Participant’s reallocation
shall remain in effect unless and until modified by a subsequent election that
becomes effective in accordance with the rules prescribed by the Committee. 
Other than a reallocation of a Participant’s Account pursuant to a revised
investment election submitted by the Participant, the deemed investment
allocation of a Participant will not be adjusted to reflect differences in the
relative investment return realized by the various hypothetical Investment
Options that the Participant has designated.

 

Section 6.02.  Accounts are For Record Keeping Purposes Only.

 

Plan Accounts and the record keeping procedures described herein serve solely as
a device for determining the amount of benefits accumulated by a Participant
under the Plan, and shall not constitute or imply an obligation on the part of a
Participating Employer to fund such benefits.   Each Participating Employer
shall record on its books the amount of deferrals of compensation made hereunder
(as adjusted for gains and losses thereon) by a Participant that are
attributable to the services performed by such Participant for such
Participating Employer and the Participating Employer shall be responsible for
the payment thereof.  In any event, a Participating Employer may, in its
discretion, set aside assets and/or contribute to the Trust assets equal to part
or all of such account balances that are attributable to it and invest such
assets in Integrys Stock, life insurance or any other investment deemed
appropriate.  Any such assets held by a Participating Employer or the Trust
shall be and remain the sole property of the Participating Employer or the
Trust, as applicable, and except to the extent that the Trust authorizes a
Participant to direct the trustee with respect to the voting of Integrys Stock
held in the Trust, a Participant shall have no proprietary rights of any nature
whatsoever with respect to such assets.

 

26

--------------------------------------------------------------------------------


 

ARTICLE VII.  DISTRIBUTION OF PRE-2005 ACCOUNT

 

Section 7.01.  Distribution Election.

 

(a)                                 Election.  A Participant, at the time he or
she commenced participation in the Plan, made a distribution election with
respect to his or her Pre-2005 Account.  The election specified the distribution
commencement date, the distribution period, and the distribution method
applicable following the Participant’s death.  Any such election was required to
be consistent with the following rules (or if the Participant failed to make a
selection with respect to a particular item, in accordance with the default
rules set forth below):

 

(i)            Distribution Commencement Date.  Unless the Participant has
selected a later commencement date, which in no event shall be later than the
first distribution period following the Participant’s attainment of age seventy
two (72), distribution of a Participant’s Pre-2005 Account will commence either
(A) within sixty (60) days following the end of the calendar year in which the
Participant terminates employment or service from the Company and all
Affiliates, or (B) if determined by the Committee to be consistent with the
“grand-father” rules of Code Section 409A and if directed by the Committee for
purposes of creating administratively consistency between the distribution
provisions of Articles VII and VIII, within sixty (60) days following the end of
the calendar year in which occurs the six (6) month anniversary of the date on
which the Participant terminates employment or service from the Company and all
Affiliates.  For purposes of this Plan, a Participant who is Disabled shall be
deemed to have retired or terminated at the conclusion of benefits under all
disability income plans sponsored by a Participating Employer or to which a
Participating Employer contributes, unless otherwise determined by the
Committee.

 

(ii)           Distribution Period.  Distributions will be made in one (1) to
fifteen (15) annual installments, as elected by the Participant.

 

(iii)          Distribution of Remaining Account Following Participant’s Death. 
In the event of the Participant’s death, the Participant’s remaining
undistributed interest will be distributed to the Participant’s Beneficiary in
accordance with the distribution election (single sum payment or installments)
elected by the Participant.  If the Participant had elected a single sum, the
payment shall be made no later than March 1 following

 

27

--------------------------------------------------------------------------------


 

the calendar year in which occurs the Participant’s death.  If the Participant
had elected an installment distribution, (A) any installments previously
commenced to the Participant shall continue to the Beneficiary and (B) if
installment distributions had not commenced as of the date of the Participant’s
death, payments over the installment period elected by the Participant shall
commence to the Beneficiary no later than March 1 following the calendar year in
which occurs the Participant’s death.

 

(b)                                 Effectiveness of Election.  A distribution
election shall be deemed made only when it is received and accepted as complete
by the Committee, and shall remain in effect until modified by the Participant
in accordance with Section 7.02 below or otherwise revoked in accordance with
Plan rules.

 

Section 7.02.  Modified Distribution Election.

 

A Participant may from time to time modify his or her distribution election by
filing a revised distribution election, properly completed and signed, with the
Committee.  However, a revised distribution election will be given effect only
if the Participant remains employed by a Participating Employer for twelve (12)
consecutive months following the date that the revised election is received and
accepted as complete by the Committee.

 

Section 7.03.  Calculation of Annual Distribution Amount.

 

(a)                                 Pre-2001 Retirees.  For any Participant who
retired or terminated employment or service prior to January 1, 2001,
distribution of the Participant’s Account will be calculated and made under the
distribution provisions of the Plan applicable to the Participant on the date of
the Participant’s retirement or termination of employment or service.

 

(b)                                 Post-2000 Retirees.  For a Participant who
retires or terminates employment or service after December 31, 2000, the annual
distribution amount for the Pre-2005 Account, unless the Committee specifies a
different or alternate method and such different or alternate method does not
result in the imposition of tax under Code Section 409A, shall be calculated as
follows:

 

(i)            The annual distribution amount for the Participant’s Pre-2005
Account, other than the portion of the Pre-2005 Account that is deemed to be
invested in Stock Units (the “Distributable Account”), shall be determined by
dividing (A) the aggregate balance in the Distributable Account as of January 1
of the year for which the distribution is being made, by (B) the number of
installment payments remaining to be made under the distribution period selected
by the Participant.

 

28

--------------------------------------------------------------------------------


 

Distributions shall be made in cash.  The amount of any distribution under this
Paragraph (i) will be charged pro-rata against the Participant’s interest in
each Investment Option comprising the Distributable Account.  Notwithstanding
the foregoing, the last installment payment of the Distributable Account shall
be adjusted to take into account deemed investment gains or losses for the
period between the January 1 valuation date and the date of actual payment
according to such methods and procedures adopted by the Committee.

 

(ii)           The annual distribution amount for the portion of the
Participant’s Pre-2005 Account that is credited in the form of Stock Units shall
be determined on a share basis by dividing (A) the number of Integrys Stock
Units as of January 1 of the year for which the distribution is being made
(subject to subsequent adjustment under Section 9.02), by (B) the number of
installment payments remaining to be made under the distribution period selected
by the Participant. The Participant will receive shares of Integrys Stock equal
to the annual distribution amount, subject only to the distribution of cash in
lieu of any fractional Integrys Stock Unit.  The cash payment for any fractional
Integrys Stock Unit shall be determined based upon the closing price of a share
of Integrys Stock on January 21 of the year in which the distribution is being
made, as such share price is reported in the Wall Street Journal’s New York
Stock Exchange Composite Transactions listing.  If January 21 falls on a
Saturday, Sunday or holiday, the calculation of the cash portion of the
distribution will be made based upon the closing price as reported for the
immediately preceding business day.

 

Section 7.04.  Time of Distribution.

 

Subject to the provisions of Sections 9.02 and 10.02, each distribution of
Integrys Stock made to a Participant (or Beneficiary) shall be distributed on
January 22 (or if January 22 falls on a Saturday, Sunday or holiday, the
following business day).  For distribution and tax reporting purposes, the value
of Integrys Stock distributed shall equal the number of shares distributed
multiplied by the closing price of Integrys Stock on January 21 (or if
January 21 falls on a Saturday, Sunday or holiday, the preceding business day)
of the year in which the distribution is being made as reported in the Wall
Street Journal’s New York Stock Exchange Composite Transaction listing.  The
cash portion of any distribution will be made no later than March 1 of the year
for which the distribution is being made.

 

29

--------------------------------------------------------------------------------


 

Section 7.05.  Single Sum Distribution at the Committee’s Option.

 

(a)                                 In the case of a Participant whose
employment with the Company and its Affiliates is involuntarily terminated by
the Company or an Affiliate, or whose employment with the Company and its
Affiliates is mutually terminated in accordance with a separation agreement and
release between the Company or an Affiliate and such Participant, the Committee
may (but need not) direct that the Participant’s Pre-2005 Account be distributed
in the form of a single sum payment in lieu of distribution over any installment
distribution period that would otherwise apply.  If so directed by the
Committee, the single sum distribution shall be made in cash and/or shares of
Integrys Stock (as determined in accordance with Section 7.03) and shall be made
at the time specified in Section 7.04.

 

(b)                                 In the case of any other Participant or
Beneficiary whose Pre-2005 Account has a value of one hundred thousand dollars
($100,000) or less as of the valuation date that immediately precedes the date
on which distribution would first be made to the Participant or Beneficiary, the
Committee may (but need not) direct that the Participant’s Pre-2005 Account be
distributed in the form of a single sum payment in lieu of any installment
distribution period that would otherwise apply.  If so directed by the
Committee, the single sum distribution shall be made in cash and/or shares of
Integrys Stock (as determined in accordance with Section 7.03) and shall be made
at the time specified in Section 7.04.

 

30

--------------------------------------------------------------------------------


 

ARTICLE VIII.  DISTRIBUTION OF POST-2004 ACCOUNT

 

Section 8.01.  Distribution Election.

 

(a)           Election.  A Participant, on or before December 31, 2008 or if
later, at the time he or she commences participation in the Plan, shall make a
distribution election with respect to his or her Post-2004 Account (other than
the portion of the Post-2004 Account, if any, that is described in subsection
(c) below).  The election shall be in such form as the Committee shall
prescribe, and shall specify the distribution commencement date, the
distribution period, and the distribution method applicable following the
Participant’s death.  Any such election shall be consistent with the following
rules (or if the Participant fails to make a selection with respect to a
particular item, in accordance with the default rules set forth below):

 

(i)                                     Distribution Commencement Date.  Unless
the Participant has selected a later commencement date, distribution of a
Participant’s Post-2004 Account will commence within sixty (60) days following
the end of the calendar year in which occurs the six (6) month anniversary of
the Participant’s Separation from Service.

 

(ii)                                  Distribution Period.  Distributions will
be made in one (1) to fifteen (15) annual installments, as elected by the
Participant.  The default is one (1) annual installment. For purposes of
applying the rules of Code Section 409A, a Participant’s election of annual
installments is treated as an election of a single form of payment rather than
an election of multiple separate payments.

 

(iii)                               Distribution of Remaining Account Following
Participant’s Death.  In the event of the Participant’s death, the Participant’s
remaining undistributed interest in his or her Post-2004 Account will be
distributed to the Participant’s Beneficiary in accordance with the distribution
election (single sum payment or installments) elected by the Participant.  If
the Participant had elected a single sum, the payment shall be made no later
than March 1 following the calendar year in which occurs the Participant’s
death.  If the Participant had elected an installment distribution, (A) any
installments previously commenced to the Participant shall continue to the
Beneficiary and (B) if installment distributions had not commenced as of the
date of the Participant’s death, payments over the installment period elected by
the

 

31

--------------------------------------------------------------------------------


 

Participant shall commence to the Beneficiary no later than March 1 following
the calendar year in which occurs the Participant’s death.

 

(b)           Effectiveness of Election.  A distribution election shall be
deemed made only when it is received and accepted as complete by the Committee,
and shall remain in effect until modified by the Participant in accordance with
Section 8.02 below or otherwise revoked in accordance such circumstances as the
Plan is permitted (and elects) to accept without resulting in the imposition of
tax under Code Section 409A.

 

(c)           Coordination With Distributions Under Pension Restoration and
Supplemental Retirement Plan.  In the case of a Participant who receives credits
under this Plan that constitute Special Defined Contribution Credits (as that
term is defined in the Integrys Energy Group, Inc. Pension Restoration and
Supplemental Retirement Plan), the Participant’s actual or deemed distribution
election shall not apply to the portion of the Participant’s Post-2004 Account
that is attributable to Special Defined Contribution Credits (together with any
earnings or loss thereon).  The portion of a Participant’s Post-2004 Account
that is attributable to Special Defined Contribution Credits (together with any
earnings or loss thereon) will be distributed in accordance with the
Participant’s actual or deemed distribution election under the Integrys Energy
Group, Inc. Pension Restoration and Supplemental Retirement Plan.  With respect
to any Participant who receives Special Contribution Credits, any references in
this Article VIII to the Participant’s Post-2004 Account shall mean the
Participant’s Post-2004 Account, exclusive of such Special Contribution Credits
(and any earnings or loss thereon).

 

Section 8.02.  Modified Distribution Election.

 

A Participant may from time to time modify his or her distribution election with
respect to his or her Post-2004 Account by filing a revised distribution
election, properly completed and signed, with the Committee.  However, except to
the extent permitted under regulations promulgated by the Secretary of the
Treasury under Code Section 409A, a revised distribution election must comply
with the following rules:

 

(a)           The revised distribution election may not accelerate the time of
payment in violation of Code Section 409A.  For example, a revised distribution
election may not elect a distribution commencement date earlier than the
distribution commencement date applicable under the Participant’s prior
distribution election.  A revised election that does not comply with these
rules will be null and void, and will be disregarded by the Plan.

 

(b)           The revised distribution election may (i) change the form of
payment from a single sum payment to installment distributions, (ii) from
installment distributions to a single sum distribution, (iii) from one
installment period to a different installment period, or (iv) defer the
distribution commencement date, and such a revised election will be given effect
twelve (12) months after the date on which the election is made, but only if
(i) the revised election is made at least twelve (12) months prior to the date
on which payment would be made or commence in the absence of the revised
election, and (ii) in the case of any election other than one related to payment
on account of Disability or death, the first payment that is made pursuant to
the revised election is deferred

 

32

--------------------------------------------------------------------------------


 

for at least five (5) years from the date payment would otherwise have been
made.  For purposes of Code Section 409A, the installment payment option is
considered to be a single form of payment rather than a series of independent
payments.  A revised election that does not comply with these rules will be null
and void, and will be disregarded by the Plan.

 

Section 8.03.  Calculation of Annual Distribution Amount.

 

The annual distribution amount for the Post-2004 Account shall be calculated as
follows:

 

(a)           The annual distribution amount for the Participant’s Post-2004
Account, other than the portion of the Post-2004 Account that is deemed to be
invested in Stock Units (the “Distributable Account”), shall be determined by
dividing (A) the aggregate balance in the Distributable Account as of January 1
of the year for which the distribution is being made, by (B) the number of
installment payments remaining to be made under the distribution period selected
by the Participant.  Distributions shall be made in cash.  The amount of any
distribution under this subsection (a) will be charged pro-rata against the
Participant’s interest in each Investment Option comprising the Distributable
Account.  Notwithstanding the foregoing, the last installment payment of the
Distributable Account shall be adjusted to take into account deemed investment
gains or losses for the period between the January 1 valuation date and the date
of actual payment according to such methods and procedures adopted by the
Committee.

 

(b)           The annual distribution amount for the portion of the
Participant’s Post-2004 Account that is credited in the form of Stock Units
shall be determined on a share basis by dividing (A) the number of Integrys
Stock Units as of January 1 of the year for which the distribution is being made
(subject to subsequent adjustment under Section 9.02), by (B) the number of
installment payments remaining to be made under the distribution period selected
by the Participant. The Participant will receive shares of Integrys Stock equal
to the annual distribution amount, subject only to the distribution of cash in
lieu of any fractional Integrys Stock Unit.  The cash payment for any fractional
Integrys Stock Unit shall be determined based upon the closing price of a share
of Integrys Stock on January 21 of the year in which the distribution is being
made, as such share price is reported in the Wall Street Journal’s New York
Stock Exchange Composite Transactions listing.  If January 21 falls on a
Saturday, Sunday or holiday, the calculation of the cash portion of the
distribution will be made based upon the closing price as reported for the
immediately preceding business day.

 

Section 8.04.  Time of Distribution.

 

Subject to the provisions of Sections 9.02 and 10.02, each distribution of
Integrys Stock made to a Participant (or Beneficiary) shall be distributed on
January 22 (or if January 22 falls on a Saturday, Sunday or holiday, the
immediately following business day).  For distribution and tax reporting
purposes, the value of Integrys Stock distributed shall equal the number of
shares distributed multiplied by the closing price of Integrys Resources Stock
on January 21 (or if January 21 falls on a Saturday, Sunday or holiday, the
immediately preceding business

 

33

--------------------------------------------------------------------------------


 

day) of the year in which the distribution is being made as reported in the Wall
Street Journal’s New York Stock Exchange Composite Transaction listing.  The
cash portion of any distribution will be made no later than March 1 of the year
for which the distribution is being made.

 

Section 8.05.  Automatic Single Sum Distribution.

 

In the case of any Participant or Beneficiary whose Post-2004 Account has a
value equal to or less than the applicable dollar amount under Code
Section 402(g)(1)(B), the Participant’s Post-2004 Account will be distributed in
the form of a single sum payment on the date on which distributions would
otherwise commence, and such single sum payment shall be in lieu of any
installment distribution period that would otherwise apply.  Unless otherwise
directed by the Committee, the single sum distribution shall be made in cash
and/or shares of Integrys Stock (as determined in accordance with
Section 8.03).  The foregoing rule shall apply only if (1) the payment results
in the termination of liquidation of the Participant’s entire interest in his or
her Post-2004 Account and his or her entire interest in all other plans,
programs or arrangements that are required to be aggregated with the
Participant’s Post-2004 Account for purposes of Code Section 409A, and (2) the
payment is not greater than the applicable dollar amount under Code
Section 402(g)(1)(B).

 

Section 8.06.  Distributions For Employment Tax Obligations.

 

(a)           Notwithstanding the time or schedule of payments otherwise
applicable to the Participant, the Committee may direct that distribution from a
Participant’s Account be made (i) to pay the Federal Insurance Contributions Act
(“FICA”) tax imposed under Code Sections 3101, 3121(a) and 3121(v)(2) with
respect to compensation deferred under the Plan, (ii) to pay the income tax at
source on wages imposed under Code Section 3401 or the corresponding withholding
provisions of applicable state, local, or foreign tax laws as a result of the
payment of FICA taxes, and (iii) to pay the additional income tax at source on
wages attributable to the “pyramiding” of Code Section 3401 wages and taxes;
provided that the total amount distributed under this provision must not exceed
the aggregate of the FICA tax and the income tax withholding related to such
FICA tax.  In addition or in the alternative, the Committee may direct that all
FICA taxes owed in connection with any allocation hereunder be withheld from
other compensation owed to the Participant.

 

(b)           The amount actually distributed to the Participant in accordance
with the time or schedule of payments applicable to the Participant will be
reduced by applicable tax withholding except to the extent such withholding
requirements previously were satisfied in accordance with subsection (a) above.

 

34

--------------------------------------------------------------------------------


 

ARTICLE IX.  RULES WITH RESPECT TO INTEGRYS STOCK AND INTEGRYS STOCK UNITS

 

Section 9.01.  Relationship to Shares Authorized Under Omnibus Plan.

 

Distribution of shares of Integrys Stock that are attributable to LTIP Deferrals
that relate to an award that was made under the Omnibus Plan (or that relate to
Director Deferred Stock Units granted on or after January 1, 2011 under
Section 4.03) will be charged against the pool of available shares under the
Omnibus Plan, i.e., the plan under which the share award was originally granted
and from which the share award would have been paid except for the Participant’s
election (or the Board’s direction) to defer delivery of the shares.

 

Section 9.02.  Transactions Affecting Integrys Stock.

 

In the event of any merger, share exchange, reorganization, consolidation,
recapitalization, stock dividend or stock split involving Integrys Stock, or
other event in which Integrys Stock is subdivided or combined, or a cash
dividend the amount of which, on a per share basis, exceeds, fifteen percent
(15%) of the fair market value of a share of Integrys Stock at the time the
dividend is declared, or the Company shall effect any other dividend or other
distribution of Integrys Stock that the Board determines by resolution is
extraordinary or special in nature or that is in connection with a transaction
that the Company characterizes publicly as a recapitalization or reorganization
of Integrys Stock or words of similar import, or any other event shall occur,
which, in the judgment of the Committee necessitates an adjustment to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Plan, the Committee shall make appropriate equitable
adjustments with respect to the Integrys Stock Units (if any) credited to the
Account of each Participant.  The nature of any such adjustment shall be
determined by the Committee, in its discretion.

 

Section 9.03.  No Shareholder Rights With Respect to Integrys Stock Units.

 

Participants shall have no rights as a stockholder pertaining to Integrys Stock
Units credited to their Accounts.  No Integrys Stock Unit nor any right or
interest of a Participant under the Plan in any Integrys Stock Unit may be
assigned, encumbered, or transferred, except by will or the laws of descent and
distribution.  The rights of a Participant hereunder with respect to any
Integrys Stock Unit are exercisable during the Participant’s lifetime only by
the Participant or his or her guardian or legal representative.

 

35

--------------------------------------------------------------------------------


 

ARTICLE X.  SPECIAL RULES APPLICABLE IN THE EVENT OF A CHANGE IN CONTROL OF THE
COMPANY

 

Section 10.01.  Definitions.

 

For purposes of this Article X, the following terms shall have the following
respective meanings:

 

(a)           An “Affiliate” of, or a person “affiliated” with, a specified
person is a person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the person specified and the term “Associate” used to indicate a relationship
with any person, means (i) any corporation or organization (other than the
registrant or a majority-owned subsidiary of the registrant) of which such
person is an officer or partner or is, directly or indirectly, the beneficial
owner of ten percent (10%) or more of any class of equity securities, (ii) any
trust or other estate in which such person has a substantial beneficial interest
or as to which such person serves as trustee or in a similar fiduciary capacity,
and (iii) any relative or spouse of such person, or any relative of such spouse,
who has the same home as such person or who is a director or officer of the
registrant or any of its parents or subsidiaries.

 

(b)           A person shall be deemed to be the “Beneficial Owner” of any
securities:

 

(i)                                     which such Person or any of such
Person’s Affiliates or Associates has the right to acquire (whether such right
is exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement, or understanding, or upon the exercise of conversion
rights, exchange rights, or other rights, warrants or options, or otherwise;
provided, however, that a Person shall not be deemed the Beneficial Owner of, or
to beneficially own, (A) securities tendered pursuant to a tender or exchange
offer made by or on behalf of such Person or any of such Person’s Affiliates or
Associates until such tendered securities are accepted for purchase or
(B) securities issuable upon exercise of any rights agreement that the Company
may have in effect at any time before the issuance of such securities;

 

(ii)                                  which such Person or any of such Person’s
Affiliates or Associates, directly or indirectly, has the right to vote or
dispose of or has “beneficial ownership” of (as determined pursuant to
Rule 13d-3 of the General Rules and Regulations under the Act), including
pursuant to any agreement, arrangement or understanding; provided, however, that
a Person shall not be deemed the Beneficial Owner of, or to beneficially own,
any security under this subparagraph (ii) as a result of

 

36

--------------------------------------------------------------------------------


 

an agreement, arrangement or understanding to vote such security if the
agreement, arrangement or understanding:  (A) arises solely from a revocable
proxy or consent given to such Person in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable rules and
regulations under the Act and (B) is not also then reportable on a Schedule 13D
under the Act (or any comparable or successor report); or

 

(iii)                               which are beneficially owned, directly or
indirectly, by any other Person with which such Person or any of such Person’s
Affiliates or Associates has any agreement, arrangement or understanding for the
purpose of acquiring, holding, voting (except pursuant to a revocable proxy as
described in Paragraph (ii) above) or disposing of any voting securities of the
Company.

 

(c)           A “Change in Control” shall be deemed to have occurred if:

 

(i)                                    any Person (other than any employee
benefit plan of the Company or any subsidiary of the Company, any Person
organized, appointed or established pursuant to the terms of any such benefit
plan or any trustee, administrator or fiduciary of such a plan) is or becomes
the Beneficial Owner of securities of the Company representing at least thirty
percent (30%) of the combined voting power of the Company’s then outstanding
securities;

 

(ii)                                  one-half or more of the members of the
Board are not Continuing Directors;

 

(iii)                               there shall be consummated any merger,
consolidation, or reorganization of the Company with any other corporation as a
result of which less than fifty percent (50%) of the outstanding voting
securities of the surviving or resulting entity are owned by the former
shareholders of the Company other than a shareholder who is an Affiliate or
Associate of any party to such consolidation or merger;

 

(iv)                              there shall be consummated any merger of the
Company or share exchange involving the Company in which the Company is not the
continuing or surviving corporation other than a merger of the Company in which
each of the holders of the Company’s common

 

37

--------------------------------------------------------------------------------


 

stock immediately prior to the merger have the same proportionate ownership of
common stock of the surviving corporation immediately after the merger;

 

(v)                                 there shall be consummated any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Company to a
Person which is not a wholly owned subsidiary of the Company; or

 

(vi)                              the shareholders of the Company approve any
plan or proposal for the liquidation or dissolution of the Company.

 

(d)           “Continuing Directors” means (i) any member of the Board of
Directors of the Company who was a member of such Board on the effective date of
this amendment and restatement, (ii) any successor of a Continuing Director who
is recommended to succeed a Continuing Director by a majority of the Continuing
Directors then on such Board, and (iii) additional directors elected or
recommended for membership by a majority of the Continuing Directors then on
such Board.

 

(e)           “Person” means any individual, firm, partnership, corporation or
other entity, including any successor (by merger or otherwise) of such entity,
or a group of any of the foregoing acting in concert; provided, that in the case
of a merger, consolidation or reorganization of the Company with any other
corporation or a share exchange involving the Company, the shareholders of the
other corporation that is a party to the merger, consolidation, reorganization
or share exchange shall not be considered to be acting in concert for purposes
of Section 10.01(c)(i).

 

Section 10.02.  Amendments in Connection with a Change in Control.

 

(a)           Board Authority to Amend Plan.  Prior to the occurrence of a
Change in Control, the Board may exercise its authority under Section 11.06 to
amend the Plan, including, to the extent deemed necessary or desirable by the
Board in anticipation of a Change in Control, to amend the Plan to eliminate
Integrys Stock Units and cause the value of such units as of the Amendment Date
(such value to be determined under Section 5.04(e)) to be reallocated to an
alternate Investment Option that is then available for new investments and that
is most similar to a fixed income fund.  The term “Amendment Date” means the
date on which an amendment to the Plan is validly adopted or the date on which
the amendment is or purports to be effective, whichever is later.

 

(b)           Automatic Amendments.  The Plan shall automatically be amended
upon a Change in Control to provide that:

 

38

--------------------------------------------------------------------------------


 

(i)                                     the rate of interest equivalent to be
credited with respect to Reserve Account A for each month following the Change
in Control shall be the greater of (A) the rate of interest equivalent otherwise
applicable with respect to Reserve Account A if such amount were calculated
based upon the consolidated return on common shareholders equity of the Company
(including for this purpose any successor corporation that is the survivor of a
merger with the Company or any successor to that corporation) and all
consolidated subsidiaries, or (B) a rate equal to two (2) percentage points
above the prime lending rate at US Bank Milwaukee, Milwaukee, Wisconsin (or any
successor thereto) as of the last business day of that month; and

 

(ii)                                  the rate of interest equivalent to be
credited with respect to Reserve Account B for each month following the Change
in Control shall be the greater of (A) the rate of interest equivalent otherwise
applicable with respect to Reserve Account B if such amount were calculated
based upon the consolidated return on common shareholders equity of the Company
(including for this purpose any successor corporation that is the survivor of a
merger with the Company or any successor to that corporation) and all
consolidated subsidiaries, or (B) a rate equal to two (2) percentage points
above the prime lending rate at US Bank Milwaukee, Milwaukee, Wisconsin (or any
successor thereto) as of the last business day of that month.  The minimum rate
of interest equivalent under clause (B) shall cease to apply on the third
anniversary of the Change in Control in the event that the Participant is
actively employed by the Company (including for this purpose any successor
corporation or entity that is the survivor of a merger with the Company), or by
any subsidiary or affiliate of the Company or such successor, on such date.

 

(c)           Prohibition on Certain Amendments.  Notwithstanding the foregoing,
on or after a Change in Control, the Board or Company (including for this
purpose any successor corporation or entity that is the survivor of a merger
with the Company or to which sponsorship of the Plan is transferred following a
Change in Control, or the board of directors or other managing body of any such
entity) may not, without the written consent of the affected Participant (or in
the case of a deceased Participant, the Participant’s Beneficiary) amend the
Plan or take an action to terminate the Plan that would:

 

39

--------------------------------------------------------------------------------


 

(i)                                     Result in a decrease in the number of,
or a change in the type of, Investment Options that were made available under
the Plan immediately prior to the Change of Control; provided that the Plan may
be amended to eliminate Integrys Stock Units as an Investment Option so long as
the value of the Participant’s Integrys Stock Units are immediately credited to
the Participant’s Account for investment in one or more of the remaining
Investment Options as elected by the Participant, or

 

(ii)                                  Cause the Accounts to be valued under
Section 6.01(c) less frequently than quarterly; or

 

(iii)                               Impair or otherwise limit a Participant’s
rights to reallocate his or her Accounts under Section 6.01(d) as in effect on
the date immediately prior to the Change in Control; or

 

(iv)                              Decrease the interest rate credited under
Reserve Account A or Reserve Account B as determined pursuant to subsection
(b) above, except as specifically provided therein;

 

(v)                                 Eliminate or reduce the distribution options
made available under Articles VII and VIII or otherwise terminate any
distribution elections then in effect; or

 

(vi)                              Modify the provisions of Article X in a manner
detrimental or potentially detrimental to a Participant (or Beneficiary), except
and only to the extent that modification is necessary to comply with applicable
law.

 

Section 10.03.  Acceleration of Certain Vesting.

 

If a Change in Control occurs and the Participant’s employment or service with
the Company and its Affiliates is involuntarily terminated for any reason other
than Cause (or, in the case of a Participant who has in effect an employment,
retention, change in control, severance or similar agreement with the Company or
any Affiliate that provides for “good reason” termination and the Participant,
in accordance with such agreement, terminates employment or service for “good
reason”) within two years following the date of the Change in Control, then the
Participant shall be fully vested in the portion of the Participant’s Account
that is not otherwise vested at the time of the Participant’s termination of
employment.

 

40

--------------------------------------------------------------------------------


 

Section 10.04.  Maximum Payment Limitation.

 

(a)           Limit on Payments.  Except as provided in subsection (b) below, if
any portion of the payments or benefits described in this Plan or under any
other agreement with or plan of the Company or its Affiliates (in the aggregate,
“Total Payments”), would constitute an “excess parachute payment” that is
subject to the tax imposed by Section 4999 of the Code, then the Total Payments
to be made to the Participant shall be reduced such that the value of the
aggregate Total Payments that the Participant is entitled to receive shall be
one dollar ($1) less than the maximum amount which the Participant may receive
without becoming subject to the tax imposed by Section 4999 of the Code;
provided that this Section shall not apply in the case of a Participant who has
in effect a valid employment contract providing that the Total Payments to the
Participant shall be determined without regard to the maximum amount allowable
under Section 280G of the Code.  The terms “excess parachute payment” and
“parachute payment” shall have the meanings assigned to them in Section 280G of
the Code, and such “parachute payments” shall be valued as provided therein. 
Present value shall be calculated in accordance with Section 280G(d)(4) of the
Code.  Within forty (40) days following delivery of notice by the Company to the
Participant of its belief that there is a payment or benefit due the Participant
which will result in an excess parachute payment as defined in Section 280G of
the Code, the Participant and the Company, at the Company’s expense, shall
obtain the opinion (which need not be unqualified) of nationally recognized tax
counsel selected by the Company’s independent auditors and acceptable to the
Participant in the Participant’s sole discretion (which may be regular outside
counsel to the Company), which opinion sets forth (A) the amount of the base
period income, (B) the amount and present value of Total Payments and (C) the
amount and present value of any excess parachute payments determined without
regard to the limitations of this Section.  As used in this Section, the term
“base period income” means an amount equal to the Participant’s “annualized
includible compensation for the base period” as defined in Section 280G(d)(1) of
the Code.  For purposes of such opinion, the value of any noncash benefits or
any deferred payment or benefit shall be determined by the Company’s independent
auditors in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code, which determination shall be evidenced in a certificate of such auditors
addressed to the Company and the Participant.  Such opinion shall be addressed
to the Company and the Participant and shall be binding upon the Company and the
Participant.  If such opinion determines that there would be an excess parachute
payment, the payments hereunder that are includible in Total Payments or any
other payment or benefit determined by such counsel to be includible in Total
Payments shall be reduced or eliminated so that there will be no excess
parachute payment.  Such reduction will be achieved by reducing or eliminating
payments or benefits in the manner that produces the highest economic value to
the Participant; provided that in the event it is determined that the foregoing
methodology for reduction would violate Section 409A of the Code, the reduction
shall be made pro rata among the benefits and/or payments (on the basis of the
relative present value of the parachute payments).  If such legal counsel so
requests in connection with the opinion required by this Section, the
Participant and the Company shall obtain, at the Company’s expense, and the
legal counsel may rely on in providing the opinion, the advice of a firm of
recognized executive compensation consultants as to the reasonableness of any
item of compensation to be received by the Participant.  If the provisions of
Sections 280G

 

41

--------------------------------------------------------------------------------


 

and 4999 of the Code (or any successor provisions) are repealed without
succession, then this Section shall be of no further force or effect.

 

(b)           Employment Contract Governs.  The provisions of subsection
(a) above shall not apply to a Participant whose employment is governed by an
employment contract that provides for Total Payments in excess of the limitation
described in subsection (a) above.

 

Section 10.05.  Resolution of Disputes.

 

If, after a Change in Control, (a) a dispute arises with respect to the
enforcement of the Participant’s rights under the Plan, or (b) any legal
proceeding shall be brought to enforce or interpret any provision contained in
the Plan or to recover damages for breach of the Plan, in either case so long as
the Participant is not acting in bad faith or otherwise pursuing a course of
action that a reasonable person would determine to be frivolous, the Participant
shall recover from the Company any reasonable attorneys’ fees and necessary
costs and disbursements incurred as a result of such dispute or legal proceeding
(“Expenses”), and prejudgment interest on any money judgment obtained by the
Participant calculated at the rate of interest announced by US Bank Milwaukee,
Milwaukee, Wisconsin (or any successor thereto), from time to time as its prime
or base lending rate from the date that payments to the Participant should have
been made under this Plan.  Within ten (10) days after the Participant’s written
request therefore and reasonable substantiation that such Expense has been
incurred, (but in no event later than the end of the calendar year following the
calendar year in which such Expense is incurred), the Company shall pay to the
Participant, or such other person or entity as the Participant may designate in
writing to the Company, the Participant’s Expenses in advance of the final
disposition or conclusion of any such dispute or legal proceeding.  In the case
of a deceased Participant, this Section shall apply with respect to the
Participant’s Beneficiary or estate.

 

42

--------------------------------------------------------------------------------


 

ARTICLE XI.  GENERAL PROVISIONS

 

Section 11.01.  Administration.

 

The Committee shall administer and interpret the Plan and supervise preparation
of Participant elections, forms, and any amendments thereto.  To the extent
necessary to comply with applicable conditions of Rule 16b-3, the Committee
shall consist of not less than two members of the Board, each of whom is also a
director of the Company and qualifies as a “non-employee director” for purposes
of Rule 16b-3.  If at any time the Committee shall not be in existence or not be
composed of members of the Board who qualify as “non-employee directors”, then
all determinations affecting Participants who are subject to Section 16 of the
Exchange Act shall be made by the full Board, and all determinations affecting
other Participants shall be made by the Board or a duly designated officer of
the Board.  The Committee may, in its discretion, delegate any or all of its
authority and responsibility; provided that the Committee shall not delegate
authority and responsibility with respect to non-ministerial functions that
relate to the participation by Participants who are subject to Section 16 of the
Exchange Act at the time any such delegated authority or responsibility is
exercised.  To the extent of any such delegation, any references herein to the
Committee shall be deemed references to such delegee.  Interpretation of the
Plan shall be within the sole discretion of the Committee and shall be final and
binding upon each Participant and Beneficiary.  The Committee has the
discretionary authority to adopt and modify rules and regulations relating to
the Plan, interpret and construe the Plan and make determinations regarding
eligibility and benefits,  as it deems necessary or advisable for the
administration of the Plan; any such action, interpretation, construction or
determination shall be final and binding on all Participants and Beneficiaries
unless determined by a court of competent jurisdiction to be arbitrary and
capricious.  If any delegee of the Committee shall also be a Participant or
Beneficiary, any determinations affecting the delegee’s participation in the
Plan shall be made by the Committee.  The Plan shall be interpreted to comply
with the requirements of Section 409A of the Code with respect to any benefit
that is subject to the requirements of such Section of the Code.

 

Section 11.02.  Restrictions to Comply with Applicable Law.

 

(a)           General Restrictions.  Notwithstanding any other provision of the
Plan, the Company shall have no liability to deliver any shares of Integrys
Stock under the Plan or make any payment unless such delivery or payment would
comply with all applicable laws and the applicable requirements of any
securities exchange or similar entity (and all applicable requirements of the
Omnibus Plan, with respect to any shares of Integrys Stock that relate to awards
made under that plan).  In addition, transactions under the Plan are intended to
comply with all applicable conditions of Rule 16b-3 under the Exchange Act.  The
Committee shall administer the Plan so that transactions under the Plan will be
exempt from Section 16 of the Exchange Act, and shall have the right to restrict
any transaction, or impose other rules and requirements, to the extent it deems
necessary or desirable for such exemption to be met.

 

43

--------------------------------------------------------------------------------


 

(b)           Restriction on Transfer.  Shares of Integrys Stock issued under
the Plan may not be sold or otherwise disposed of except (i) pursuant to an
effective registration statement under the Act, or in a transaction which, in
the opinion of counsel for the Company, is exempt from registration under the
Act; and (ii) in compliance with state securities laws.  Further, as a condition
to issuance of shares of Integrys Stock under the Plan (including shares of
Integrys Stock originally granted under the Omnibus Plan but distributed under
this Plan), the Participant, his or her Beneficiary or his or her heirs,
legatees or legal representatives, as the case may be, shall, if the Committee
deems it necessary, execute and deliver to the Company a restrictive stock
transfer agreement in such form, and subject to such terms and conditions, as
shall be reasonably determined or approved by the Committee, which agreement,
among other things, may impose certain restrictions on the sale or other
disposition of any shares of stock acquired under the Plan. The Committee may
waive the foregoing restrictions, in whole or in part, in any particular case or
cases or may terminate such restrictions whenever the Committee determines that
such restrictions afford no substantial benefit to the Company.

 

(c)           Additional Restrictions; Legends.  All shares of Integrys Stock
delivered under the Plan (including shares of Integrys Stock originally granted
under the Omnibus Plan but distributed under this Plan) shall be subject to such
stock transfer orders and other restrictions as the Committee may deem advisable
under the Plan, the Omnibus Plan, and any applicable federal or state securities
laws, and the Committee may cause a legend or legends to be put on any
certificates to make appropriate references to such restrictions.

 

Section 11.03.  Claims Procedures.

 

(a)           If a Participant or Beneficiary (the “claimant”) believes that he
is entitled to a benefit under the Plan that is not provided, the claimant or
his or her legal representative shall file a written claim for such benefit with
the Committee no later than ninety (90) days after the first payment is made (or
should have been made) in accordance with the terms of the Plan or under
Regulations issued by the Secretary of the Treasury under Code Section 409A.  If
the Committee denies the claim, it shall deliver to the claimant, within one
hundred thirty five (135) days of the date the first payment to the Participant
was made (or should have been made) in accordance with the terms of the Plan or
under Regulations issued by the Secretary of the Treasury under Code Section
409A, a written notice to the claimant of such denial.  The written notice shall
include the specific reason(s) for the denial; reference to specific Plan
provisions upon which the denial is based; a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary; and a description
of the Plan’s review procedures (as set forth in subsection (b)) and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under section 502(a) of ERISA following an adverse
determination upon review.

 

(b)           The claimant has the right to appeal the Committee’s decision by
filing a written appeal with the Committee.  Notice of the appeal must be
received by the Committee no later than one hundred eighty (180) days after the
first payment is made (or should have been made) in accordance with the terms of
the Plan or under

 

44

--------------------------------------------------------------------------------


 

Regulations issued by the Secretary of the Treasury under Code Section 409A. 
The claimant will have the opportunity, upon request and free of charge, to have
reasonable access to and copies of all documents, records and other information
relevant to the claimant’s appeal.  The claimant may submit written comments,
documents, records and other information relating to his or her claim with the
appeal.  The Committee will review all comments, documents, records and other
information submitted by the claimant relating to the claim, regardless of
whether such information was submitted or considered in the initial claim
determination.  The Committee shall make a determination on the appeal within
sixty (60) days after receiving the claimant’s written appeal; provided that the
Committee may determine that an additional sixty (60)-day extension is necessary
due to circumstances beyond the Committee’s control, in which event the
Committee shall notify the claimant prior to the end of the initial period that
an extension is needed, the reason therefore and the date by which the Committee
expects to render a decision. If the claimant’s appeal is denied in whole or
part, the Committee shall provide written notice to the claimant of such
denial.  The written notice shall include the specific reason(s) for the denial;
reference to specific Plan provisions upon which the denial is based; a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant to the claimant’s claim; and a statement of the claimant’s
right to bring a civil action under section 502(a) of ERISA.

 

(c)           Notwithstanding anything in the Plan to the contrary, and as a
condition of participating in the Plan, a Participant agrees, on behalf of the
Participant and all persons or entities that may claim through the Participant,
that (1) any claim for benefits or other legal action or legal proceeding
concerning the Plan may be brought more than one (1) year after the later of
(A) the last date on which the act or omission giving rise to the claim, legal
action or other legal proceeding occurred, or (B) the date the individual or
entity bringing such claim, legal action or other legal proceeding had knowledge
(or reasonably should have had knowledge) of the act or omission, and (2) that
any legal action or legal proceeding concerning the Plan may only be heard in a
“bench” trial and that any right to a jury trial is waived.

 

Section 11.04.  Participant Rights Unsecured.

 

(a)           Unsecured Claim.  With respect to deferrals of compensation for
services performed for a Participating Employer (as adjusted for gains or losses
thereon), the right of a Participant or the Participant’s Beneficiary to receive
a distribution hereunder shall be an unsecured claim with respect to such
Participating Employer, and neither the Participant nor any Beneficiary shall
have any rights in or against any amount credited to his or her Account with
respect thereto or any other specific assets of a Participating Employer.  The
right of a Participant or Beneficiary to the payment of benefits under this Plan
shall not be assigned, encumbered, or transferred, except by will or the laws of
descent and distribution.  The rights of a Participant hereunder are exercisable
during the Participant’s lifetime only by the Participant or his or her guardian
or legal representative.

 

(b)           Contractual Obligation.  The Company may authorize the creation of
a trust or other arrangements to assist it in meeting the obligations created
under the Plan, subject to the restrictions on funding imposed by Code

 

45

--------------------------------------------------------------------------------


 

Section 409A(b)(3).  However, any liability to any person with respect to the
Plan shall be based solely upon any contractual obligations that may be created
pursuant to the Plan.  No obligation of a Participating Employer shall be deemed
to be secured by any pledge of, or other encumbrance on, any property of a
Participating Employer.  Nothing contained in this Plan and no action taken
pursuant to its terms shall create or be construed to create a trust of any
kind, or a fiduciary relationship between a Participating Employer and any
Participant or Beneficiary, or any other person, or as providing a Participant
with a right to continue employment with a Participating Employer.

 

Section 11.05.  Income Tax Withholding.

 

The amount actually distributed to the Participant will be reduced by applicable
income tax withholding (if any).  Unless the Participant has made a contrary
election with the consent of the Committee, income tax on the entire annual
distribution amount will be withheld from the cash portion of the distribution,
and Integrys Stock will be used to satisfy withholding obligations only to the
extent that the cash portion of the distribution is insufficient for this
purpose.  No later than the date as of which an amount first becomes includible
in the income of the Participant for employment tax purposes, the Participant
shall pay or make arrangements satisfactory to the Committee regarding the
payment of any such tax.  In addition, if prior to the date of distribution of
any amount hereunder, the Federal Insurance Contributions Act (FICA) tax imposed
under Code Sections 3101, 3121(a) and 3121(v)(2), where applicable, becomes due,
the Company may direct that the Participant’s benefit be reduced to reflect the
amount needed to pay the Participant’s portion of such tax.

 

Section 11.06.  Amendment or Termination of Plan.

 

(a)           There shall be no time limit on the duration of the Plan.

 

(b)           Except as otherwise limited pursuant to Section 10.02 on or after
a Change in Control, the Board may at any time amend the Plan, including but not
limited to modifying the terms and conditions applicable to (or otherwise
eliminating) deferrals or contribution credits to be made on or after the
amendment date; provided, however, that no amendment or termination may reduce
or eliminate any Account balance accrued to the date of such amendment or
termination (except as such Account balance may be reduced as a result of
investment losses allocable to such Account).  Further, the Corporation’s Vice
President of Human Resources (or any successor to such position) is authorized
to amend the Plan to the extent that such amendment is determined to be
necessary or desirable in order to comply or facilitate compliance with the
requirements of Code Section 409A or other applicable law; or that is otherwise
desirable to promote efficient Plan administration; provided that any such
amendment shall not increase Plan benefits or result in non-ministerial action
that is prohibited under Section 11.01.

 

(c)           The Board may terminate the Plan (or the Plan shall automatically
terminate) in accordance with the following provisions.  Upon termination of the
Plan, Accounts may be paid to Participants and Beneficiaries, but only if the
following are met:

 

46

--------------------------------------------------------------------------------


 

(i)            The Board terminates the Plan within twelve (12) months of a
corporate dissolution taxed under Code Section 331, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), and the amounts accrued
under the Plan but not yet paid are distributed to the Participants or
Beneficiaries, as applicable, in a single sum payment, regardless of any
distribution election then in effect, by the latest of: (A) the last day of the
calendar year in which the Plan termination and liquidation occurs, (B) the last
day of the calendar year in which the amount is no longer subject to a
substantial risk of forfeiture, or (C) the last day of the first calendar year
in which payment is administratively practicable.

 

(ii)           The Board terminates the Plan at any time during the period that
begins thirty (30) days prior and ends twelve (12) months following a Change of
Control Event (as defined for purposes of Code Section 409A), provided that all
arrangements required to be aggregated with this Plan under Code Section 409A
are terminated and liquidated with respect to each Participant that experienced
the Change in Control Event, so that all participants under similar arrangements
are required to receive all amounts of compensation deferred under the
terminated arrangements within twelve (12) months of the date of termination of
the arrangements.

 

(iii)          The Board terminates the Plan at any other time, provided that
such termination does not occur proximate to a downturn in the financial health
of the Company or an Affiliate. In such event, all amounts accrued under the
Plan but not yet paid will be distributed to all Participants or Beneficiaries,
as applicable, in a single sum payment no earlier than twelve (12) months (and
no later than twenty-four (24) months) after the date of termination, regardless
of any distribution election then in effect.  This provision shall not be
effective unless all other plans required to be aggregated with this Plan under
Code Section 409A are also terminated and liquidated.  Notwithstanding the
foregoing, any payment that would otherwise be paid during the twelve (12)-month
period beginning on the Plan termination date pursuant to the terms of the Plan
shall be paid in accordance with such terms.  In addition, the Company or any
Affiliate shall be prohibited from adopting a similar arrangement within three
(3) years following the

 

47

--------------------------------------------------------------------------------


 

date of the Plan’s termination, unless any individual who was a Participant
under this Plan is excluded from participating thereunder for such three
(3) year period.

 

(iv)          Except as provided in Paragraphs (i), (ii) and (iii) above or as
otherwise permitted in regulations promulgated by the Secretary of the Treasury
under Code Section 409A, any action that purports to terminate the Plan shall
instead be construed as an amendment to discontinue further benefit accruals,
but the Plan will continue to operate, in accordance with its terms as from time
to time amended and in accordance with applicable Participant elections, with
respect to the Participant’s benefit accrued through the date of termination,
and in no event shall any such action purporting to terminate the Plan form the
basis for accelerating distributions to Participants and Beneficiaries.

 

Section 11.07.  Administrative Expenses.

 

Costs of establishing and administering the Plan will be paid by the
Participating Employers.

 

Section 11.08.  Effect on Other Employee Benefit Plans.

 

Deferrals credited to a Participant’s Account under this Plan shall not be
considered “compensation” for the purpose of computing benefits under any
qualified retirement plan maintained by a Participating Employer, but shall be
considered compensation for welfare benefit plans, such as life and disability
insurance programs sponsored by a Participating Employer, unless otherwise
provided by the terms of such plan.

 

Section 11.09.  Successors and Assigns.

 

This Plan shall be binding upon and inure to the benefit of the Participating
Employers, their successors and assigns and the Participants and their heirs,
executors, administrators, and legal representatives.

 

Section 11.10.  Right of Offset.

 

The Company shall have the right to offset from the benefits payable hereunder
any amount that the Participant owes to the Company or Affiliate or other entity
in which the Company or an Affiliate maintains an ownership interest.  The
Company may effectuate the offset without the consent of the Participant (or the
Participant’s spouse or Beneficiary, in the event of the Participant’s death).

 

48

--------------------------------------------------------------------------------


 

Section 11.11.  Amounts Accumulated Under Peoples Energy Plans.

 

Notwithstanding anything in the Plan to the contrary, the following rules apply
with respect to accounts originally credited under the Peoples Energy
Corporation Executive Deferred Compensation Plan, the Peoples Energy Corporation
Directors Deferred Compensation Plan and/or the Peoples Energy Corporation
Directors Stock and Option Plan (collectively, the “Peoples Plans”) and
transferred to this Plan.  Peoples Energy, LLC, an Affiliate of the Company, is
the successor to Peoples Energy Corporation.

 

(a)           Amounts held under the Peoples Plans as Integrys Stock Units and
transferred to this Plan will continue to be held as Integrys Stock Units.  The
transferred Integrys Stock Units will be Locked Stock Units; provided that in
lieu of the rules described in Section 5.04(d), any dividends (or similar
distribution) that would have been payable on the Stock Units had such Stock
Units been actual shares of Integrys Stock, if not already expressed in the form
of shares of Integrys Stock, shall be converted, for record keeping purposes,
into whole and fractional Stock Units, with fractional units calculated to four
decimal places.  The conversion shall be accomplished by dividing the amount of
the dividend or distribution by the mean price of a share of Integrys Stock on
the payment date for the dividend or distribution.

 

(b)           “Cash accounts” transferred from the Peoples Plans shall continue
to be credited with interest equivalent based on the rate specified in the
Peoples Plan (the “Prime Rate Investment”), unless the Participant is offered
the opportunity and elects to transfer such portion of the Participant’s Account
to another Investment Option in accordance with Section 6.01(d).  If a
Participant elects to transfer to an alternate Investment Option, the
transferred amounts may not be subsequently transferred back to the Prime Rate
Investment.

 

(c)           Distribution of the portion of the Participant’s overall Account
that is attributable to participation in the Peoples Plans will be made in
accordance with the terms of the applicable Peoples Plan (and if applicable, the
Participant’s distribution election); provided that, in accordance with Internal
Revenue Service transition rules under Code Section 409A, on before December 31,
2008, a Participant may elect to have the portion of the benefit that was
accrued and vested after December 31, 2004 distributed in accordance with the
Participant’s distribution election under Article VIII of this Plan
(Distribution of Post-2004 Account).  An election in accordance with the
Internal Revenue Service transition rules shall not operate to accelerate into
the year in which the election is made amounts that would otherwise be
distributed in a subsequent year, or to defer distribution of amounts that would
otherwise be paid in the year in which the election is made into a subsequent
year.

 

(d)           The shares of stock authorized for issuance under the predecessor
Peoples Plans are not available for new grants under this Plan.  However, grants
previously made under the Peoples Plan and now held under this Plan will be
charged against the pool of available shares for the predecessor Peoples Plans.

 

49

--------------------------------------------------------------------------------


 

Section 11.12.  Miscellaneous Distribution Rules.

 

(a)           Accelerated Distribution Following Section 409A Failure.  If an
amount under this Plan is required to be included in a Participant’s income
under Code Section 409A prior to the date such amount is actually distributed,
the Participant shall receive a distribution, in a lump sum, within ninety (90)
days after the date it is finally determined that the Plan fails to meet the
requirements of Code Section 409A.  The distribution shall equal the amount
required to be included in the Participant’s income as a result of such failure.

 

(b)           Permitted Delay in Payment.  If a distribution required under the
terms of this Plan would jeopardize the ability of the Company or of an
Affiliate to continue as a going concern, the Company or the Affiliate shall not
be required to make such distribution.  Rather, the distribution shall be
delayed until the first date that making the distribution does not jeopardize
the ability of the Company or of an Affiliate to continue as a going concern. 
Further, if any distribution pursuant to the Plan will violate the terms of
Section 16(b) of the Securities Exchange Act of 1934 or other Federal securities
laws, or any other applicable law, then the distribution shall be delayed until
the earliest date on which making the distribution will not violate such law.

 

50

--------------------------------------------------------------------------------